    Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 1 of 88 Page ID #:1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

     NORMAN HOLLETT, derivatively on behalf of
     FIRST AMERICAN FINANCIAL
     CORPORATION,
                                                      C.A. No.
           Plaintiff,

           vs.
                                                      DEMAND FOR JURY TRIAL
     DENNIS J. GILMORE, MARK E. SEATON,
     PARKER S. KENNEDY, JAMES L.
     DOTI, REGINALD H. GILYARD,
     MARGARET M. MCCARTHY, MICHAEL D.
     MCKEE, THOMAS V. MCKERNAN, MARK
     C. OMAN, MARTHA B. WYRSCH,

           Defendants,

           and

     FIRST AMERICAN FINANCIAL
     CORPORATION,

           Nominal Defendant.


                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

         Plaintiff Norman Hollett (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant First American Financial Corporation (“First American” or the

“Company”),1 files this Verified Shareholder Derivative Complaint against Individual Defendants

Dennis J. Gilmore (“Gilmore”), Mark E. Seaton (“Seaton”), Parker S. Kennedy (“Kennedy”),

James L. Doti (“Doti”), Reginald H. Gilyard (“Gilyard”), Margaret M. McCarthy (“McCarthy”),



1
  References herein to First American refer to the Company together with its wholly-owned
subsidiaries.



                                                 1
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 2 of 88 Page ID #:2




Michael D. McKee (“McKee”), Thomas V. McKernan (“McKernan”), Mark C. Oman (“Oman”),

Martha B. Wyrsch (“Wyrsch”) (collectively, the “Individual Defendants,” and together with First

American, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of

First American, unjust enrichment, abuse of control, gross mismanagement, waste of corporate

assets, violations of Sections 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

and for contribution under Sections 10(b) and 21D of the Exchange Act. As for Plaintiff’s

complaint against the Defendants, Plaintiff alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding First American, legal filings, news

reports, securities analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by First American’s directors and officers from February 17, 2017 through October 22, 2020, both

dates inclusive (the “Relevant Period”).

       2.      Based in Santa Ana, California, First American is engaged in the business of

providing financial services through its title insurance and services segment and its specialty

insurance segment. The Company operates through its subsidiaries. The title insurance and

services segment provide title insurance, closing and/or escrow services, and similar or related

services domestically and internationally in connection with residential and commercial real estate



                                                  2
    Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 3 of 88 Page ID #:3




transactions. The Company, among other things, maintains, manages, and provides access to title

plant data and records. First American is the second largest title insurance provider in the United

States with revenue for the fiscal year ended December 31, 2019 totaling approximately $6.2

billion, most of which was substantially derived from its title insurance and services segment.

         3.    In the regular course of providing customers with title insurance, First American

compiles highly sensitive and personal information including, but not limited to, names, email

addresses, mailing addresses, dates of birth, social security numbers, bank accounts numbers,

lender details, mortgage and tax records, driver’s license images, and other highly sensitive,

nonpublic, and/or confidential, personal information (“Personally Identifiable Information”).

         4.    In recent years, the Company began to embark on automation initiatives to speed

the delivery of its products, increase efficiency, improve customer experience, and decrease risk.

In doing so, the Company collected, stored, and transmitted millions of documents, many of which

contained Personally Identifiable Information, on a document repository known as FAST image

repository (“FAST”). Moreover, First American created and maintained an application

(“EaglePro”), which enabled Company employees to send out documents that were stored within

FAST to external users via email. However, from at least October 2014 through May 2019, these

records were available to anyone with a web browser due to a cybersecurity vulnerability on First

America’s public-facing website. Astonishingly, even after the cybersecurity defect was detected

during a penetration test2 in December 2018, the Company failed to correct the issue until after the

cybersecurity vulnerability was exposed upon publication of the May 2019 Article (defined

below). Instead, First American permitted unrestricted access to the Personally Identifiable



2
  A penetration test is an authorized simulated cyberattack on a computer system, performed to
evaluate the security system, including the potential for unauthorized parties to gain access to the
system’s features and data.



                                                 3
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 4 of 88 Page ID #:4




Information of millions of its customers and subjected those victims to an increased risk of

cybercrime including acts of cyber-fraud and identity theft for about six additional months.

       5.      Throughout the Relevant Period, the Individual Defendants touted the Company’s

focus on its “data and process advantages” by purportedly increasing efficiency, reducing risk, and

investing in unique customer-facing technology to streamline the title insurance process for First

American’s customers all while causing the Company to: (1) fail to implement basic security

protocols to protect its customers’ Personally Identifiable Information; (2) as a result of the

foregoing, expose millions of First American customers to an increased risk of cyber-fraud and

identity theft; (3) consequently, breach the privacy terms of First American’s agreement with

customers; and (4) as a result of the foregoing, violate state privacy laws (collectively, the “Privacy

Breach”).

       6.      In breach of their fiduciary duties, the Individual Defendants permitted the Privacy

Breach, engaged and caused the Company to engage in the Privacy Breach, and failed to maintain

adequate controls.

       7.      Nonetheless, throughout the Relevant Period, several of the Company’s annual and

quarterly financial reports filed with the SEC on Form 10-Ks and 10-Qs failed to disclose the

Privacy Breach and therefore contained serious errors that rendered them unreliable. The

Individual Defendants further released letters to Company stockholders touting First American’s

commitment to “operating efficiency” and safeguarding customer information. The Company’s

SEC filings issued throughout the Relevant Period also asserted, inter alia, that First American

maintained adequate control over its financial reporting.

       8.      The Company’s Privacy Breach was initially revealed to the public on May 24,

2019, when KrebsOnSecurity.com (“KrebsOnSecurity”), a nationally recognized cybersecurity




                                                  4
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 5 of 88 Page ID #:5




blog, published an article (the “May 2019 Article”) which reported that the Company had leaked

885 million real estate documents in connection to real estate transactions going back to 2003.

       9.      On this news, the price of the Company’s stock fell $3.46 per share, or over 6.2%,

from $55.26 per share at the close of trading on May 24, 2019, to $51.80 per share at the close of

the next trading day, on May 28, 2019.

       10.     In connection to the massive data breach, the SEC opened an investigation on

August 7, 2019 to determine whether federal securities laws had been violated with respect to the

adequacy of the disclosures that the Company had made at the time of the incident and the

adequacy of its disclosure controls. Moreover, the New York State Department of Financial

Services (the “NYSDFS”) commenced an enforcement action (the “NYSDFS Enforcement

Action”) against the Company on July 21, 2020.

       11.     On October 22, 2020, First American filed its quarterly report with the SEC for the

fiscal quarter ended September 30, 2020 on Form 10-Q (the “3Q20 10-Q”), which revealed that

the Company had recently received a Wells Notice from the SEC that informed the Company that

the SEC’s enforcement staff had preliminary determined that it would recommend an enforcement

action be filed against First American.

       12.     On this news, the price of the Company’s stock fell $4.83 per share, or over 9.3%,

from $51.58 per share at the close of trading on October 21, 2020, to $46.75 per share at the close

of trading on October 22, 2020.

       13.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to make a series of materially false and/or misleading statements

regarding the Company’s business, operations, and prospects. Specifically, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading




                                                5
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 6 of 88 Page ID #:6




statements that failed to disclose, inter alia: (1) the Privacy Breach; (2) as a result of the

Company’s increased reliance on advanced technologies to automate various processes and

improve efficiency, First American was subjected to an increased threat of a cybersecurity

breakdown; and (3) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       14.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       15.     Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       16.     In light of the Individual Defendants’ misconduct, which has subjected First

American to being named as a respondent in the NYSDFS Enforcement Action, to being named

as a defendant in federal consumer class action lawsuits pending in the United States District Court

for the Central District of California (the “Consumer Class Actions”), and to being named, along

with the Company’s Chief Executive Officer (“CEO”) and its Chief Financial Officer (“CFO”) to

a federal securities fraud class action lawsuit pending in the United States District Court for the

Central District of California (the “Securities Class Action”), the need to undertake internal

investigations, the need to implement adequate internal controls, the losses from the waste of

corporate assets, the losses due to the unjust enrichment of the Individual Defendants who were

improperly over-compensated by the Company and/or who benefitted from the wrongdoing

alleged herein, the Company will have to expend many millions of dollars.




                                                 6
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 7 of 88 Page ID #:7




       17.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s liability in

the Securities Class Action, their being beholden to each other, their longstanding business and

personal relationships with each other, and their not being disinterested and/or independent

directors, a majority of First American’s Board of Directors (the “Board”) cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C. §

78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), and Section 21D of the

Exchange Act, 15 U.S.C. § 78u-4(f), and raise a federal question pertaining to the claims made in

the Securities Class Action based on violations of the Exchange Act.

       19.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       20.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       21.     Venue is proper in this District because First American is incorporated in this

District. In addition, Defendants have conducted business in this District, and Defendants’ actions

have had an effect in this District.




                                                  7
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 8 of 88 Page ID #:8




                                           PARTIES

       Plaintiff

       22.    Plaintiff is a current shareholder of First American. Plaintiff has continuously held

First American common stock since before the beginning of the Relevant Period.

       Nominal Defendant First American

       23.    First American is a Delaware corporation with its principal executive offices at 1

First American Way, Santa Ana, California 92707-5913. First American’s shares trade on the New

York Stock Exchange (“NYSE”) under the ticker symbol “FAF.”

       Defendant Gilmore

       24.    Defendant Gilmore has served as the Company’s CEO and as a Company director

since June 2010. He also serves as a member of the Executive Committee. He previously served

in various managerial roles with The First American Corporation (“TFAC”) beginning in 1993,

including CEO of TFAC’s financial services group and TFAC’s Chief Operating Officer (“COO”).

According to the Company’s Schedule 14A filed with the SEC on March 31, 2020 (the “2020

Proxy Statement”), as of March 18, 2020, Defendant Gilmore beneficially owned 373,100 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 18, 2020 was $33.16, Defendant Gilmore owned nearly $12.4

million worth of First American stock.

       25.    For the fiscal year ended December 31, 2019, Defendant Gilmore received

$10,367,225 in compensation from the Company. This included $1,000,000 in salary, $5,120,280

in stock awards, $2,907,000 in non-equity incentive plan compensation, $1,323,541 in change in

pension value and nonqualified deferred compensation earnings, and $16,404 in all other

compensation. For the fiscal year ended December 31, 2018, Defendant Gilmore received

$8,403,146 in compensation from the Company. This included $999,039 in salary, $5,390,730 in



                                                8
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 9 of 88 Page ID #:9




stock awards, $2,000,700 in non-equity incentive plan compensation, and $12,677 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Gilmore received

$8,330,344 in compensation from the Company. This included $950,000 in salary, $4,348,262 in

stock awards, $2,365,200 in non-equity incentive plan compensation, $654,480 in change in

pension value and nonqualified deferred compensation earnings, and $12,402 in all other

compensation.

       26.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Gilmore made the following sales of Company stock:

               Date           Number of Shares          Price Per Share          Proceeds
             11/8/2017           100,000                    $54.97              $5,497,000


       27.      His insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates his motive in facilitating

and participating in the scheme.

       28.      The Company’s 2020 Proxy Statement stated the following about Defendant

Gilmore:

       Mr. Gilmore has been our chief executive officer and a director since 2010. From
       1993 to 2010, he served in various managerial roles with The First American
       Corporation, including as the chief executive officer of its financial services group
       and as its chief operating officer. As the Company’s chief executive officer, Mr.
       Gilmore provides our Board of Directors in-depth insight into the Company’s
       businesses, challenges and opportunities, as well as significant experience in the
       real estate settlement services industry.

       Defendant Seaton

       29.      Defendant Seaton has served as the Company’s Executive Vice President and CFO

since March 2013. Previously, he served as the Company’s Senior Vice President of Finance from




                                                9
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 10 of 88 Page ID #:10




2010 until 2013 and as Director of Investor Relations from 2006 until 2010. According to the 2020

Proxy Statement, as of March 18, 2020, Defendant Seaton beneficially owned 58,672 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on March 18, 2020 was $33.16, Defendant Seaton owned over $1.9 million worth

of First American stock.

       30.      For the fiscal year ended December 31, 2019, Defendant Seaton received

$3,500,921 in compensation from the Company. This included $650,000 in salary, $1,730,431 in

stock awards, $1,105,000 in non-equity incentive plan compensation, and $15,490 in all other

compensation. For the fiscal year ended December 31, 2018, Defendant Seaton received

$3,160,840 in compensation from the Company. This included $649,038 in salary, $1,739,437 in

stock awards, $760,500 in non-equity incentive plan compensation, and $11,865 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Seaton received

$2,830,668 in compensation from the Company. This included $599,519 in salary, $1,379,971 in

stock awards, $839,500 in non-equity incentive plan compensation, and $11,678 in all other

compensation.

       31.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Seaton made the following sales of Company stock:

                Date         Number of Shares          Price Per Share        Proceeds
             8/18/2017           7,000                     $48.33            $338,310.00
             11/8/2017           9,981                     $54.87            $547,657.47
             11/1/2019           8,069                     $61.92            $499,632.48


       32.      Thus, in total before the fraud was exposed, he sold 25,050 Company shares on

inside information, for which he received nearly $1.4 million. His insider sales, made with




                                               10
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 11 of 88 Page ID #:11




knowledge of material non-public information before the material misstatements and omissions

were exposed, demonstrate his motive in facilitating and participating in the scheme.

          33.    The Company’s 2020 Proxy Statement stated the following about Defendant

Seaton:

          Mark E. Seaton has served as our executive vice president, chief financial officer
          since 2013. From 2010 until 2013, he served as our senior vice president, finance,
          in which capacity he oversaw the Company’s investment management, investor
          relations, treasury and financial planning activities. Mr. Seaton joined The First
          American Corporation in 2006 and served as director of investor relations until
          2010.

          Defendant Kennedy

          34.    Defendant Kennedy has served as the Company’s Chairman of the Board and as a

Company director since June 2010. Previously, he served as the Company’s Executive Chairman

from 2010 until he retired in February 2012 and as the Chairman and CEO of the Company’s

former parent company, TFAC, from 2003 until 2010. He also served as TFAC’s President from

1993 until 2004. According to the 2020 Proxy Statement, as of March 18, 2020, Defendant

Kennedy beneficially owned 2,655,031 shares of the Company’s common stock, which

represented 2.4% of the Company’s outstanding shares as of that date. Given that the price per

share of the Company’s common stock at the close of trading on March 18, 2020 was $33.16,

Defendant Kennedy owned over $88.0 million worth of First American stock.

          35.    For the fiscal year ended December 31, 2019, Defendant Kennedy received

$399,999 in compensation from the Company. This included $255,000 in fees earned or paid in

cash, $124,999 in stock awards, and $20,000 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Kennedy received $369,978 in compensation from the Company.

This included $250,000 in fees earned or paid in cash, $99,978 in stock awards, and $20,000 in all

other compensation. For the fiscal year ended December 31, 2017, Defendant Kennedy received




                                                 11
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 12 of 88 Page ID #:12




$366,487 in compensation from the Company. This included $246,493 in fees earned or paid in

cash, $99,994 in stock awards, and $20,000 in all other compensation.

       36.    The Company’s 2020 Proxy Statement stated the following about Defendant

Kennedy:

       Mr. Kennedy has served as chairman of the Board and as a director of the Company
       since 2010. Mr. Kennedy served as executive chairman of the Company from 2010
       until his retirement as an employee in February 2012. From 2003 to 2010, he served
       as The First American Corporation’s chairman and chief executive officer. He also
       served as The First American Corporation’s president from 1993 to 2004. He served
       as a director of The First American Corporation and its successor entity, CoreLogic,
       Inc., from 1987 to 2011, and was CoreLogic, Inc.’s executive chairman from 2010
       to 2011. He is a director of the Automobile Club of Southern California. We believe
       that Mr. Kennedy, who has worked with us in various capacities for over 40 years,
       has unparalleled executive experience in our industry. He also brings to the
       Company an incomparable understanding of our history and culture.

       Defendant Doti

       37.    Defendant Doti has served as a Company director since June 2010. He also serves

as the Chair of the Audit Committee and as a member of the Executive Committee. According to

the 2020 Proxy Statement, as of March 18, 2020, Defendant Doti beneficially owned 61,000 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 18, 2020 was $33.16, Defendant Doti owned over $2.0 million

worth of First American stock.

       38.    For the fiscal year ended December 31, 2019, Defendant Doti received $281,999 in

compensation from the Company. This included $157,000 in fees earned or paid in cash and

$124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant Doti received

$263,978 in compensation from the Company. This included $164,000 in fees earned or paid in

cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant Doti

received $239,994 in compensation from the Company. This included $140,000 in fees earned or

paid in cash and $99,994 in stock awards.



                                               12
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 13 of 88 Page ID #:13




       39.    The Company’s 2020 Proxy Statement stated the following about Defendant Doti:

       Mr. Doti is president emeritus and professor of economics at Chapman University
       and served as Chapman University’s president from 1991 to 2016. He has been a
       director since 2010, and he served as a director of The First American Corporation
       from 1993 until 2010. He previously served on the boards of Standard Pacific Corp.
       and Fleetwood Enterprises, Inc. Given his experience as president of Chapman
       University and with a doctorate in economics from the University of Chicago,
       Dr. Doti gives our Company insight into the organizational challenges that large
       companies face and the impact of the economic environment on the Company.

       Defendant Gilyard

       40.    Defendant Gilyard has served as a Company director since May 2017. He also

serves as a member of the Nominating and Corporate Governance Committee. According to the

2020 Proxy Statement, as of March 18, 2020, Defendant Gilyard beneficially owned 5,787 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 18, 2020 was $33.16, Defendant Gilyard owned nearly $191,897

worth of First American stock.

       41.    For the fiscal year ended December 31, 2019, Defendant Gilyard received $227,999

in compensation from the Company. This included $103,000 in fees earned or paid in cash and

$124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant Gilyard

received $197,978 in compensation from the Company. This included $98,000 in fees earned or

paid in cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant

Gilyard received $126,381 in compensation from the Company. This included $61,463 in fees

earned or paid in cash and $64,918 in stock awards.

       42.    The Company’s 2020 Proxy Statement stated the following about Defendant

Gilyard:

       Mr. Gilyard has been a senior advisor with The Boston Consulting Group, a global
       management consulting company, since 2012. From 2012 to 2017, he was dean of
       the Argyros School of Business and Economics at Chapman University. From 1996
       to 2012, he held various other positions with The Boston Consulting Group,



                                              13
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 14 of 88 Page ID #:14




       including as a partner and managing director. He is a director of CBRE Group, Inc.
       (NYSE: CBRE), a commercial real estate services and investment firm, and Realty
       Income Corporation (NYSE: O), a real estate investment trust. He began his career
       serving in the United States Air Force. With his in-depth understanding of the
       complexities of large businesses and keen grasp of customer needs across a variety
       of industry sectors, Mr. Gilyard brings to the Board a unique perspective on how
       we can make our operations more efficient and serve our customers better.

       Defendant McCarthy

       43.    Defendant McCarthy has served as a Company director since July 2015. She also

serves as the Chair of the Nominating and Corporate Governance Committee. According to the

2020 Proxy Statement, as of March 18, 2020, Defendant McCarthy beneficially owned 16,422

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 18, 2020 was $33.16, Defendant McCarthy owned nearly

$544,554 worth of First American stock.

       44.    For the fiscal year ended December 31, 2019, Defendant McCarthy received

$241,122 in compensation from the Company. This included $116,123 in fees earned or paid in

cash and $124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant

McCarthy received $204,499 in compensation from the Company. This included $104,521 in fees

earned or paid in cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017,

Defendant McCarthy received $197,994 in compensation from the Company. This included

$98,000 in fees earned or paid in cash and $99,994 in stock awards.

       45.    The Company’s 2020 Proxy Statement stated the following about Defendant

McCarthy:

       Ms. McCarthy retired in June 2019 as executive vice president of CVS Health
       Corporation, a health innovation company (NYSE: CVS), supporting the
       technology integration following the completion of CVS Health’s acquisition of
       Aetna, Inc. in 2018. She served as executive vice president of operations and
       technology for Aetna, Inc., a diversified healthcare benefits company, from 2010
       until 2018, where she was responsible for innovation, technology, data security,
       procurement, real estate and service operations. Prior to joining Aetna in 2003, she



                                               14
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 15 of 88 Page ID #:15




       served in information technology-related roles at CIGNA Healthcare and Catholic
       Health Initiatives, among others. Ms. McCarthy also worked in technology
       consulting at Accenture and was a consulting partner at Ernst & Young. She is a
       director of Brighthouse Financial, Inc. (NASDAQ GS: BHF), a life and annuity
       insurance company; Marriott International, Inc. (NASDAQ: MAR), an operator,
       franchisor, and licensor of hotel, residential, and timeshare properties worldwide;
       and American Electric Power (NYSE: AEP), an electrical energy company. She
       also serves on various advisory boards, councils and private-company boards.
       Given her extensive experience managing large groups of employees, complex
       processes and enterprise-critical technology, Ms. McCarthy brings to the Board
       valuable insights into areas of critical import to the operations of the Company.

       Defendant McKee

       46.    Defendant McKee has served as a Company director since March 2011. He also

serves as the Chair of the Compensation Committee. According to the 2020 Proxy Statement, as

of March 18, 2020, Defendant McKee beneficially owned 38,789 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 18, 2020 was $33.16, Defendant McKee owned nearly $1.3 million worth of

First American stock.

       47.    For the fiscal year ended December 31, 2019, Defendant McKee received $244,999

in compensation from the Company. This included $120,000 in fees earned or paid in cash and

$124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant McKee

received $224,978 in compensation from the Company. This included $125,000 in fees earned or

paid in cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant

McKee received $204,994 in compensation from the Company. This included $105,000 in fees

earned or paid in cash and $99,994 in stock awards.

       48.    The Company’s 2020 Proxy Statement stated the following about Defendant

McKee:

       Mr. McKee has served as a principal of The Contrarian Group, a private equity
       firm, since 2018. He is the Chairman of Realty Income Corporation (NYSE: O), a
       real estate investment trust, and the Tiger Woods Foundation. He served as a



                                               15
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 16 of 88 Page ID #:16




       director of HCP, Inc. (NYSE: HCP), a publicly traded real estate investment trust,
       from 1989 to 2018, as executive chairman of HCP from 2016 to 2018 and, during
       2016, he also served as interim chief executive officer and president of HCP. From
       2010 to 2016, Mr. McKee was chief executive officer of Bentall Kennedy (U.S.), a
       registered real estate investment advisor. He also served as the chief executive
       officer of The Irvine Company, a privately-held real estate development and
       investment company, from 2007 to 2008, as vice chairman of its board of directors
       from 1999 to 2008 and as an executive officer of that company since 1994. Prior to
       that, he was a partner with the law firm of Latham & Watkins LLP from 1986 to
       1994. He previously served as a director of Mandalay Resort Group, Irvine
       Apartment Communities, Inc. and Oasis Residential Inc. Mr. McKee brings to the
       Board significant operating and executive management experience. This
       experience, combined with Mr. McKee’s extensive background in the real estate
       industry, facilitates the Board’s oversight of the Company’s operations and
       enhances its ability to assess strategic opportunities.

       Defendant McKernan

       49.    Defendant McKernan has served as a Company director since March 2011. He also

serves as a member of the Audit Committee and as a member of the Executive Committee.

According to the 2020 Proxy Statement, as of March 18, 2020, Defendant McKernan beneficially

owned 46,079 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 18, 2020 was $33.16, Defendant

McKernan owned over $1.5 million worth of First American stock.

       50.    For the fiscal year ended December 31, 2019, Defendant McKernan received

$235,122 in compensation from the Company. This included $110,123 in fees earned or paid in

cash and $124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant

McKernan received $201,978 in compensation from the Company. This included $102,000 in fees

earned or paid in cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017,

Defendant McKernan received $201,994 in compensation from the Company. This included

$102,000 in fees earned or paid in cash and $99,994 in stock awards.

       51.    The Company’s 2020 Proxy Statement stated the following about Defendant

McKernan:



                                              16
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 17 of 88 Page ID #:17




       Mr. McKernan has served as vice-chair of the board of AAA—Auto Club
       Enterprises and the Automobile Club of Southern California (the “Auto Club”)
       since 2018 and from 2012 to 2018 he served as its chairman. Mr. McKernan served
       as chief executive officer of the Auto Club from 1991 until his retirement in 2012.
       Mr. McKernan also serves as a director of Payden & Rygel Investment Group and
       as a trustee of certain funds associated therewith. Other positions held by
       Mr. McKernan include directorships with various private companies and
       membership on various advisory councils. In addition, he served as vice chairman
       of the board of California Physicians Service, Inc., which operates as Blue Shield
       of California, and its subsidiary, Blue Shield of California Life & Health Insurance
       Company, until September 2009. Through his operating, information technology
       and executive management experience, much of it gained in the process of
       transforming the Auto Club into a leader in the California insurance industry,
       Mr. McKernan brings to the Company valuable insight into the challenges facing
       an insurance company that is executing on a strategic growth plan. His extensive
       experience participating in the management of insurance company investment
       portfolios also has been of significant value to the Company.

       Defendant Oman

       52.    Defendant Oman has served as a Company director since March 2013. He also

serves as a member of the Audit Committee and as a member of the Compensation Committee.

According to the 2020 Proxy Statement, as of March 18, 2020, Defendant Oman beneficially

owned 32,120 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 18, 2020 was $33.16, Defendant Oman

owned nearly $1.1 million worth of First American stock.

       53.    For the fiscal year ended December 31, 2019, Defendant Oman received $241,999

in compensation from the Company. This included $117,000 in fees earned or paid in cash and

$124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant Oman received

$211,978 in compensation from the Company. This included $112,000 in fees earned or paid in

cash and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant Oman

received $211,994 in compensation from the Company. This included $112,000 in fees earned or

paid in cash and $99,994 in stock awards.

       54.    The Company’s 2020 Proxy Statement stated the following about Defendant Oman:



                                               17
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 18 of 88 Page ID #:18




       Mr. Oman retired from Wells Fargo & Company in 2011, after serving it or its
       predecessors since 1979. He held numerous positions at Wells Fargo, including
       senior executive vice president (home and consumer finance) from 2005 until his
       retirement and group executive vice president (home and consumer finance) from
       2002 to 2005. Mr. Oman also served as a director and the chief executive officer of
       Wachovia Preferred Funding Corp. from 2009 to 2011 and as a director of
       American Caresource Holdings, Inc. from 2013 to 2017. He is currently involved
       with several private ventures and serves on a variety of private-company and non-
       profit boards. Mr. Oman brings to the Board important insights into the mortgage
       market and working with large mortgage lenders.

       Defendant Wyrsch

       55.    Defendant Wyrsch has served as a Company director since May 2018. She also

serves as a member of the Nominating and Corporate Governance Committee. According to the

2020 Proxy Statement, as of March 18, 2020, Defendant Wyrsch beneficially owned 3,832 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 18, 2020 was $33.16, Defendant Wyrsch owned over $127,069

worth of First American stock.

       56.    For the fiscal year ended December 31, 2019, Defendant Wyrsch received

$227,999 in compensation from the Company. This included $103,000 in fees earned or paid in

cash and $124,999 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Wyrsch received $126,945 in compensation from the Company. This included $61,753 in fees

earned or paid in cash and $65,192 in stock awards.

       57.    The Company’s 2020 Proxy Statement stated the following about Defendant

Wyrsch:

       Ms. Wyrsch retired in March 2019 as executive vice president and general counsel
       for Sempra Energy, a leading energy services company, where she oversaw the
       company’s legal affairs and compliance initiatives. Prior to joining Sempra Energy
       in 2013, Ms. Wyrsch served as the president of Vestas American Wind Technology
       from 2009 to 2012, where she had direct responsibility for all North American sales,
       construction, service and maintenance. In addition to her executive leadership roles,
       she has served as a member of the board of directors of Spectra Energy Corporation
       and SPX Corporation. She currently serves on the board of directors of Spectris plc,



                                                18
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 19 of 88 Page ID #:19




        a publicly traded company listed on the London Stock Exchange, Noble Energy,
        Inc. (NYSE: NBL), an energy exploration and production company, and Quanta
        Services, Inc. (NYSE: PWR), a specialized contracting services company. As an
        accomplished director for publicly-traded companies, and with deep experience
        leading intricate businesses, Ms. Wyrsch provides valuable insight into how we can
        enhance our operations and ability to serve our customers.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        58.     By reason of their positions as officers, directors, and/or fiduciaries of First

American and because of their ability to control the business and corporate affairs of First

American, the Individual Defendants owed First American and its shareholders fiduciary

obligations of trust, loyalty, good faith, and due care, and were and are required to use their utmost

ability to control and manage First American in a fair, just, honest, and equitable manner. The

Individual Defendants were and are required to act in furtherance of the best interests of First

American and its shareholders so as to benefit all shareholders equally.

        59.     Each director and officer of the Company owes to First American and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        60.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of First American, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

        61.     To discharge their duties, the officers and directors of First American were required

to exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

        62.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good




                                                  19
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 20 of 88 Page ID #:20




faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of First American, the absence of good faith

on their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

First American’s Board at all relevant times.

       63.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

complaint that it failed to disclose, so that the market price of the Company’s common stock would

be based upon truthful and accurate information.

       64.     To discharge their duties, the officers and directors of First American were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of First

American were required to, among other things:




                                                 20
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 21 of 88 Page ID #:21




               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, California, and the United States,

and pursuant to First American’s own Code of Ethics and Conduct (the “Code of Ethics”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how First American conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of First American and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that First American’s operations would comply

with all applicable laws and First American’s financial statements and regulatory filings filed with

the SEC and disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and




                                                21
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 22 of 88 Page ID #:22




               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         65.   Each of the Individual Defendants further owed to First American and the

shareholders the duty of loyalty requiring that each favor First American’s interest and that of its

shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.

         66.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of First American and were at all times acting within the course and scope of such agency.

         67.   Because of their advisory, executive, managerial, and directorial positions with

First American, each of the Individual Defendants had access to adverse, non-public information

about the Company.

         68.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by First American.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         69.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         70.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’



                                                 22
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 23 of 88 Page ID #:23




violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, violations of the Exchange Act; (ii) conceal

adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects and internal controls; and (iii) to artificially inflate the Company’s stock

price.

         71.   The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of First American

was a direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

         72.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

         73.   At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of First American, and was at all times acting within

the course and scope of such agency.




                                                 23
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 24 of 88 Page ID #:24




                            FIRST AMERICAN’S CODE OF ETHICS

        74.      First American’s Code of Ethics provides that it is “intended to guide the

Company’s employees, officers and directors to support their efforts to comply with the laws and

regulations that impact the Company’s business” and that “employee[s], officer[s] [and] director[s]

are expected to know and abide” by the “rules of ethical conduct” therein.

        75.      In a section titled, “Conflicts of Interest,” the Code of Ethics states the following,

in relevant part:

        As an employee, officer or director of the Company you have a duty of loyalty to
        the Company, and must therefore avoid any actual, or the appearance of a, conflict
        of interest with the Company. A “conflict of interest” occurs when your private
        interest interferes, or would appear to others to interfere, with the interests of the
        Company. A conflict situation can arise when you take an action or have an interest
        that may make it difficult to perform your work objectively and effectively.
        Conflicts of interest also arise when you or a member of your family receive
        improper personal benefits as a result of your position with the Company.

        76.      In a section titled, “Use of Inside Information,” the Code of Ethics states the

following, in relevant part:

        It is the Company’s goal and policy to protect shareholder investments through
        strict enforcement of the prohibition against insider trading set forth in federal
        securities laws and regulations. No director, officer or employee may buy or sell,
        or tip others to buy or sell, Company securities or the publicly-traded securities of
        any other company, including a competitor, customer or supplier, when in
        possession of “material non-public information” regarding the Company or the
        other company, as the case may be. Insider trading is both unethical and illegal and
        will be dealt with firmly.

        77.      In a section titled, “Fair Dealing,” the Code of Ethics states the following:

        As an employee, officer or director you must endeavor to deal fairly and in good
        faith with Company customers, suppliers, competitors and employees. You should
        not take unfair advantage of anyone through manipulation, concealment, abuse of
        privileged or confidential information, misrepresentation of material facts, or any
        other unfair dealing practice.

        78.      In a section titled, “Confidentiality,” the Code of Ethics states the following, in

relevant part:



                                                  24
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 25 of 88 Page ID #:25




       As an employee, officer or director you should maintain the confidentiality of
       information entrusted to you by the Company, its business partners, suppliers,
       customers or others, whether the information relates to the Company’s business or
       a third party. Such information must not be disclosed to others, except when
       disclosure is authorized by the Company or legally mandated. Confidential
       information includes all non-public information that you learn in the course of
       performing your duties for the Company, including information that might be of
       use to competitors or harmful to the Company, or its business partners, suppliers or
       customers, if disclosed. The obligation to protect confidential information
       continues even after your relationship with the Company ends.

       79.     In a section titled, “Protection and Use of Company Assets,” the Code of Ethics

states the following, in relevant part:

       Company assets, such as information, materials, supplies, time, intellectual
       property, expense privileges, software, hardware and facilities, among other
       property, are valuable resources owned, leased, licensed, or otherwise belonging to
       the Company. Safeguarding Company assets is the responsibility of all employees,
       officers and directors. All Company assets should be used for legitimate business
       purposes only and the personal use of Company assets without permission is
       prohibited. Limited personal use of assets such as office supplies is permitted, as
       long as it is occasional and reasonable.

       80.     In a section titled, “Fraud,” the Code of Ethics states the following:

       As an employee, officer or director you should not engage in fraudulent conduct.
       Fraud is defined as deliberately practiced deception, whether by words, conduct,
       false or misleading allegations, or by concealment, to secure unfair or unlawful
       gain. Fraud covers both express and implied representations of fact, and may be
       written or oral.

       81.     In a section titled, “Compliance with Laws, Rules and Regulations,” the Code of

Ethics states the following:

       The Company’s employees, officers and directors are subject to numerous laws,
       regulations, rules and Company policies/guidelines, only some of which are
       specifically addressed in this Code. We encourage and expect you to become
       reasonably informed and to comply with the laws, regulations, rules and Company
       policies/guidelines applicable to you, whether or not they are addressed in this
       Code.

       82.     The Code of Ethics also provides the following:




                                                25
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 26 of 88 Page ID #:26




       The requirements and principles contained in this Code form the cornerstone of our
       Company’s reputation and commitment to ethical business conduct. The Company
       has provided this Code as a guide and expects that each employee, officer and
       director will use its principles of ethical conduct as a foundation for behavior.
       Reference to this Code will help each of us apply our institutional and personal
       values of honesty, fairness and integrity to everything we do at the Company.

       83.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Privacy Breach and the Individual Defendants’

scheme to issue materially false and misleading statements to the public, and to facilitate and

disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, violations of the

Exchange Act, and aiding and abetting thereof. Moreover, two of the Individual Defendants

violated the Code of Ethics by engaging in insider trading. Also in violation of the Code of Ethics,

the Individual Defendants failed to maintain the accuracy of Company records and reports, comply

with laws and regulations, conduct business in an honest and ethical manner, and properly report

violations of the Code of Ethics.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       84.     Based in Santa Ana, California, First American, through its subsidiaries, is engaged

in the business of providing financial services through its title insurance and services segment and

its specialty insurance segment. The title insurance and services segment provides title insurance,

closing and/or escrow services and similar or related services domestically and internationally in

connection with residential and commercial real estate transactions. The title and insurance

services segment also provides products and services that are purportedly designed to mitigate risk

in, real estate transactions. Among other things, the Company also maintains, manages, and

provides access to title plant data and records.




                                                   26
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 27 of 88 Page ID #:27




        85.     As of the summer of 2020, First American employed approximately 18,400

employees throughout 760 offices in 9 different countries. The Company is the second largest title

insurance provider in the United States and holds the nation’s largest title plant and property record

database. Notably, approximately 91.5% of the Company’s total 2019 revenue of $6.2 billion was

attributable to the Title Insurance and Services segment.

        86.     The businesses operated by the Company’s subsidiaries have existed, in some

instances, since the late 1800s. However, First American was incorporated in Delaware in January

2008 to serve as the holding company of TFAC financial services businesses following the spin-

off of those businesses from TFAC. On June 1, 2010, the separation was consummated, and the

Company went public.

        87.     In recent years, the Company undertook various automation initiatives in an effort

to speed the delivery of its products, increase efficiency, improve customer experience, and

decrease risk. To that end, in September and October of 2016, the Company acquired RedVision

Systems, Inc. (“RedVision”)—then, a national provider of title and real property research which

was best known for its proprietary technology, including the TitleVision2 production platform,

TitleVision2 and the Nova title research and production software. The Company also acquired TD

Services Financial Corporation, a provider of technology services to the mortgage banking

industry which specialized in post-closing services and document management.

        88.     Title insurance policies insure the interests of owners or lenders against defects in

the title to real property. These defects include adverse ownership claims, liens, encumbrances, or

other matters affecting title.

        89.     When a customer pursues title insurance, First American compiles personal

information from various sources throughout the insurance application process during which the




                                                 27
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 28 of 88 Page ID #:28




customer will submit their application and settlement or financial statements which contain

Personally Identifiable Information. Typically, documents containing Personally Identifiable

Information are also submitted by other individuals that are involved in the transaction on behalf

of the title customer, such as the real estate agent, lender, escrow or settlement agent, and attorney.

In addition, during its title search, First American will obtain documents that may also contain

Personally Identifiable Information from proprietary databases. This sensitive, personal

information can include data relating to appraisals, credit reports, escrow agent balances, and

account numbers. Further, First American’s title insurance package may also include data

assembled from materials in the public records such as tax assessments and liens.

       90.     Thus, in the ordinary course of its business, First American regularly gathers,

retains, and transmits the Personally Identifiable Information of millions of purchasers and sellers

of real estate in the United States on an annual basis which the Company then stores in FAST.

FAST stores tens of millions of documents with Personally Identifiable Information and it is

utilized to conduct title insurance and settlement orders.

       91.     Prior to the beginning of the Relevant Period, First American created and

maintained EaglePro, which is a web-based title document delivery system that allows title agents

and other Company employees to share documents stored in FAST, including the title package,

with external parties in connection to a real estate transaction. After a party to or a participant in a

transaction selects documents from Fast to be shared with another participant of a real estate

transaction, EaglePro sends an email to the recipient with a link to a website that provides access

to the document to the recipient without first requiring the recipient to login or authenticate his or

her access.




                                                  28
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 29 of 88 Page ID #:29




       Privacy Breach

       92.     The cybersecurity weakness at issue surfaced in October 2014 during a Company

update to EaglePro. Each link for each website distributed through EaglePro contained an Image

Document ID Number (“ID Number”) and each document in FAST was given a sequential ID

Number. By changing the ID Number in the Uniform Resource Locator (“URL”)3 by one or more

digits, anyone could view the document corresponding to the revised ID Number. Therefore, any

document in FAST could be accessed regardless of whether the viewer had authorized access to

those documents simply by typing in any ID Number. Notably, the links delivered through

EaglePro did not have an expiration date until May 2019, when it was finally corrected.

       93.     During a penetration test of the EaglePro’s application in December 2018, First

American’s Cyber Defense Team uncovered the EaglePro cybersecurity weakness described

above. On January 11, 2019, the Cyber Defense Team issued a final report of the EaglePro’s

penetration test which described the cybersecurity weakness and the Cyber Defense Team’s

investigation of same in detail. Further, the final report also recommended that the application

team perform a thorough investigation to determine whether documents containing Personally

Identifiable Information had been exposed. Nonetheless, the Company failed to perform said

investigation or correct the cybersecurity weakness until after the publication of the May 2019

Article.

       94.     On May 28, 2019, the Company issued a press release announcing that it had “shut

down external access to a production environment with a reported design defect that created the

potential for unauthorized access to customer data.”




3
 A URL is a reference to a web resource that specifies its location on a computer network and a
mechanism for retrieving it. Colloquially, the term URL is simply referred to as a web address.



                                               29
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 30 of 88 Page ID #:30




       95.     On May 31, 2019, the Company issued an Incident Update to consumers which

admitted that documents containing Personally Identifiable Information may have been exposed.

       96.     Thereafter, the Company conducted a forensic investigation of documents that were

retained starting from June 2018 which revealed that approximately 350,000 documents were

accessed during that time period without authorization by automated “bots” or “scraper” programs

which were designed to collect information on the Internet.

       97.     Throughout the Relevant Period, the Individual Defendants failed to adequately

protect the Personally Identifiable Information of First American customers and then concealed

from the public the Privacy Breach without taking steps to correct the cybersecurity weakness until

at least May 2019.

       98.     Throughout the Relevant Period, First American did not maintain control over its

financial statements and operational statements. This caused the Company’s annual and quarterly

reports, and other statements described herein, throughout the Relevant Period to be materially

false and misleading.

       Value of Personally Identifiable Information

       99.     Since Personally Identifiable Information can be used to distinguish or trace an

individual’s identity, it is extremely valuable to cybercriminals who use that information to defraud

individuals with compromised personal information. Identity thieves can use Personally

Identifiable Information for many illicit purposes including to access additional sensitive

information or financial accounts, harm victims by way of embarrassment, blackmail, or

harassment (either in-person or on the Internet), or commit other types of fraud such as obtaining




                                                 30
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 31 of 88 Page ID #:31




identification cards, tax documents and refunds, or other government benefits. As recently as 2013,

cybercrime was estimated to have cost approximately $113 billion.4

       100.    Cybercriminals may also sell Personally Identifiable Information on the “dark

web”5 to buyers who can use a victim’s information to gain access to different parts of a victim’s

digital life as well as target a victim’s family, friends, acquaintances, and colleagues. Further,

cybercriminals can also use Personally Identifiable Information to target victims of phishing

scams.6 Phishing scammers cost victims a collective $676 million in 2017 alone.7

       101.    In 2017, the Federal Bureau of Investigation (“FBI”) warned of a “large spike in

cyberattacks specifically targeting real estate companies” and indicated that between 2016 and

2017 cyberattacks in the real estate industry had increased approximately 480%.8 However, First

American failed to heed the FBI’s forewarnings and neglected to implement elementary

cybersecurity standards to protect the Personally Identifiable Information of millions of its

customers.

       Related Litigation & Investigations

       Consumer Class Actions

       102.    Beginning on May 27, 2019, the Company was named as a defendant in a number

of Consumer Class Actions in connection to the Privacy Breach, on behalf of classes of consumers



4
  https://yle.fi/tvuutiset/uutiset/upics/liitetiedostot/norton_raportti.pdf. Last visited November 11,
2020.
5
  The dark web is an encrypted portion of the Internet that is not indexed by web search engines.
Users of the dark web often conduct business anonymously without divulging identifying
information. As a result, the dark web infamously hosts marketplaces for selling illegal things.
6
  Phishing is a type of online scam that targets consumers by sending them an email or text message
that appears to be from a well-known source and asks the consumer to provide personal identifying
information. The scammer then uses that information to invade a victim’s existing accounts, open
new accounts, or engage in other illicit activity.
7
  https://pdf.ic3.gov/2017_IC3Report.pdf. Last visited November 11, 2020.
8
  Id.



                                                 31
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 32 of 88 Page ID #:32




whose Personally Identifiable Information was published/exposed on the Company’s website,

captioned In Re First American Financial Corporation Cases, Case Nos. 8:19-cv-01105, 8:19-cv-

1180, 8:19-cv-01305, 8:19-cv-01533, seeking, inter alia, to recover damages from First American

for failing to maintain adequate security measures despite representations and promises that

customers’ Personally Identifiable Information would be safeguarded.

       SEC Investigation

       103.    On or about August 7, 2019, the SEC opened a Matter Under Inquiry, captioned In

the Matter of First American Financial Corporation, MLA-5054, relating to the Privacy Breach

to determine whether federal securities laws had been violated with respect to the adequacy of the

disclosures that the Company had made at the time of the incident and the adequacy of its

disclosure controls. Thereafter, in September 2020, the SEC issued a Wells Notice to the Company

advising First American that the SEC’s enforcement staff had made a preliminary determination

to recommend that the SEC file an enforcement action against the Company.

       NYSDFS Enforcement Action

       104.    On July 21, 2020, the NYSDFS commenced the NYSDFS Enforcement Action

against the Company’s subsidiary with the filing of a Statement of Charges and Notice of Hearing,

captioned In the Matter of First American Title Insurance Company, No. 32020-0030-C, seeking

to impose a civil monetary penalty for the Company’s violation of 23 N.Y.C.R.R. Part 500 arising

out of First American’s failure to safeguard millions of documents that contained and exposed

consumers’ Personally Identifiable Information on First American’s website.

       False and Misleading Statements

       February 17, 2017 Form 10-K

       105.    On February 17, 2017, the Company filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2016 (the “2016 10-K”). The 2016 10-K was signed



                                               32
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 33 of 88 Page ID #:33




by Defendants Gilmore, Seaton, Kennedy, Doti, McCarthy, McKee, McKernan, and Oman, and

contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Gilmore and Seaton attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        106.    With respect to the Company’s general business plan, the 2016 10-K stated the

following, in relevant part:

        In the current market environment, we are focused on growing our core title
        insurance and settlement services business, strengthening our enterprise through
        data and process advantage…

(Emphasis added.)

        107.    The Risk Factors section of the 2016 10-K stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

        108.    Regarding the Company’s internal controls, the 2016 10-K stated, in relevant part:

        Management assessed the effectiveness of the Company’s internal control over
        financial reporting as of December 31, 2016. In making this assessment,
        management used the criteria set forth by the Committee of Sponsoring
        Organizations of the Treadway Commission (“COSO”) in Internal Control—
        Integrated Framework (2013). Based on that assessment under the framework
        in Internal Control—Integrated Framework (2013), management determined
        that, as of December 31, 2016, the Company’s internal control over financial
        reporting was effective.

(Emphasis added.)




                                                33
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 34 of 88 Page ID #:34




       March 31, 2017 Letter to Stockholders

       109.    On March 31, 2017, Defendant Gilmore issued a letter to Company stockholders

(the “March 2017 Letter”), in which he continually highlighted the Company’s “ongoing focus on

operating and efficiency” and “increasing “efficiency.” Regarding “Capital Management,” the

March 2017 Letter further stated, in pertinent part, that “[m]uch of this investment was directed to

technology, including the continued enhancement of our title production platform and our

customer-facing technologies and enterprise systems, all of which will improve our customers’

experience and our internal process efficiency.”

       110.    The March 2017 Letter also touted the Company’s proficient technology and

document management abilities considering First American’s 2016 acquisitions of RedVision and

TD Service Financial. The March 2017 Letter stated that the acquisitions “allow[ed] [the

Company] to streamline the title process and continue to improve the solutions [First American]

offers [its] customers.”

       111.    Regarding Gilmore’s “Vision and Strategy” of the Company, the March 2017

Letter stated that “[o]ur continued focus on operating efficiency coupled with favorable market

conditions helped us achieve the highest pretax margin in our title segment’s history … As we

continue to pursue market share, we remain committed to ensuring that growth never comes at the

expense of returns.” The March 2017 Letter reiterated Gilmore’s vision regarding data and

information set forth in the 2016 10-K and stated, “Strengthen the enterprise through data and

process advantage… These efforts strengthen our control over the key data assets that underlie

our products and services and facilitate our efforts to manage risk and drive efficiencies throughout

the title and settlement process.” (Emphasis added.)




                                                 34
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 35 of 88 Page ID #:35




       April 27, 2017 Form 10-Q

       112.    On April 27, 2017, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended March 31, 2017 (the “1Q17 10-Q”). The 1Q17 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       113.    The 1Q17 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of March 31, 2017, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended March 31, 2017, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       114.    The Risk Factors section of the 1Q17 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)




                                                35
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 36 of 88 Page ID #:36




       July 27, 2017 Form 10-Q

       115.    On July 27, 2017, the Company filed with the SEC its quarterly report on Form 10-

Q for the quarterly period ended June 30, 2017 (the “2Q17 10-Q”). The 2Q17 10-Q was signed by

Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants Gilmore

and Seaton attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       116.    The 2Q17 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of June 30, 2017, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended June 30, 2017, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       117.    The Risk Factors section of the 2Q17 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)




                                                36
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 37 of 88 Page ID #:37




       October 26, 2017 Form 10-Q

       118.    On October 26, 2017, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended September 30, 2017 (the “3Q17 10-Q”). The 3Q17 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       119.    The 3Q17 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of September 30, 2017, the end of the quarterly period covered by this
       Quarterly Report on Form 10-Q, the Company’s disclosure controls and
       procedures, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934,
       as amended, were effective, based on the evaluation of these controls and
       procedures required by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended September 30, 2017, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       120.    The Risk Factors section of the 3Q17 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)




                                                37
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 38 of 88 Page ID #:38




       2017 First American Website

       121.    In 2017, regarding “Privacy Information,” the Company’s website had stated the

following in relevant part:9

       In order to better serve your needs now and in the future, we may ask you to provide
       us with certain information. We understand that you may be concerned about what
       we will do with such information - particularly any personal or financial
       information. We agree that you have a right to know how we will utilize the
       personal information you provide to us. Therefore, together with our subsidiaries
       we have adopted this Privacy Policy to govern the use and handling of your
       personal information.

                                              ***

       Types of Information
       Depending upon which of our services you are utilizing, the types of nonpublic
       personal information that we may collect include:
            Information we receive from you on applications, forms and in other
              communications to us, whether in writing, in person, by telephone or any
              other means;
            Information about your transactions with us, our affiliated companies, or
              others; and
            Information we receive from a customer reporting agency.

       Use of Information
       We request information from you for our own legitimate business purposes and not
       for the benefit of any nonaffiliated party. Therefore, we will not release your
       information to nonaffiliated parties except: (1) as necessary for us to provide the
       product or service you have requested of us; or (2) as permitted by law. We may,
       however, store such information indefinitely, including the period after which any
       customer relationship has ceased. Such information may be used for any internal
       purpose, such as quality control efforts or customer analysis. We may also provide
       all of the types of nonpublic personal information listed above to one or more of
       our affiliated companies. Such affiliated companies include financial service
       providers, such as title insurers, property and casualty insurers, and trust and
       investment advisory companies, or companies involved in real estate services, such
       as appraisal companies, home warranty companies and escrow companies.

                                              ***

       Former Customers

9
 http://web.archive.org/web/20171128123534/http://www.firstam.com:80/privacy
policy/index.html. Last visited November 11, 2020.



                                               38
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 39 of 88 Page ID #:39




      Even if you are no longer our customer, our Privacy Policy will continue to apply
      to you.

      Confidentiality and Security
      We will use our best efforts to ensure that no unauthorized parties have access to
      any of your information. We restrict access to nonpublic personal information
      about you to those individuals and entities who need to know that information to
      provide products or services to you. We will use our best efforts to train and oversee
      our employees and agents to ensure that your information will be handled
      responsibly and in accordance with this Privacy Policy and First American's Fair
      Information Values. We currently maintain physical, electronic, and procedural
      safeguards that comply with federal regulations to guard your nonpublic personal
      information.

      Information Obtained Through Our Web Site
      First American Financial Corporation is sensitive to privacy issues on the
      Internet…

      Fair Information Values
      Fairness We consider consumer expectations about their privacy in all our
      businesses. We only offer products and services that assure a favorable balance
      between consumer benefits and consumer privacy.

      Public Record We believe that an open public record creates significant value for
      society, enhances consumer choice and creates consumer opportunity. We actively
      support an open public record and emphasize its importance and contribution to our
      economy.

      Use We believe we should behave responsibly when we use information about a
      consumer in our business. We will obey the laws governing the collection, use and
      dissemination of data.

      Accuracy We will take reasonable steps to help assure the accuracy of the data we
      collect, use and disseminate. Where possible, we will take reasonable steps to
      correct inaccurate information. When, as with the public record, we cannot correct
      inaccurate information, we will take all reasonable steps to assist consumers in
      identifying the source of the erroneous data so that the consumer can secure the
      required corrections.

      Education We endeavor to educate the users of our products and services, our
      employees and others in our industry about the importance of consumer privacy.
      We will instruct our employees on our fair information values and on the
      responsible collection and use of data. We will encourage others in our industry
      to collect and use information in a responsible manner.




                                               39
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 40 of 88 Page ID #:40




       Security We will maintain appropriate facilities and systems to protect against
       unauthorized access to and corruption of the data we maintain.

(Emphasis added.)

       February 16, 2018 Form 10-K

       122.    On February 16, 2018, the Company filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed

by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, Oman,

and non-party Virginia M. Ueberroth, and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       123.    With respect to the Company’s general business plan, the 2017 10-K stated the

following, in relevant part:

       In the current market environment, we are focused on growing our core title
       insurance and settlement services business, strengthening our enterprise through
       data and process advantage…

(Emphasis added.)

       124.    With respect to First American’s title insurance operations, the 2017 10-K also

touted the Company’s increasing automation of certain underwriting functions as a method to

“enhance efficiency and reduce risk.” (Emphasis added.)

       125.    The Risk Factors section of the 2017 10-K stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals.




                                                40
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 41 of 88 Page ID #:41




(Emphasis added.)

       126.   Regarding the Company’s internal controls, the 2017 10-K stated, in relevant part:

       Management assessed the effectiveness of the Company’s internal control over
       financial reporting as of December 31, 2017. In making this assessment,
       management used the criteria set forth by the Committee of Sponsoring
       Organizations of the Treadway Commission (“COSO”) in Internal Control—
       Integrated Framework (2013). Based on that assessment under the framework in
       Internal Control—Integrated Framework (2013), management determined that,
       as of December 31, 2017, the Company’s internal control over financial reporting
       was effective.

(Emphasis added.)

       March 30, 2018 Letter to Stockholders

       127.   On March 30, 2018, Defendant Gilmore issued a letter to Company stockholders

(the “March 2018 Letter”), in which he continually represented that the Company had been focused

on enhancing its information and technology business.

       128.   Regarding “Capital Management Activities,” the March 2018 Letter stated, in

relevant part, “Invest in our core business—Much of First American’s $137 million in capital

expenditures in 2017 was directed to the development and improvement of our technology.”

(Emphasis added.)

       129.   Regarding “Vision and Strategy,” the March 2018 Letter stated, in relevant part,

“Manage and actively invest in complementary businesses that support or expand the core—…

we enhanced the customer experience for our home warranty customers by upgrading the digital

interface to streamline the claims, payment and contract renewal processes. (Emphasis added.)

       130.   In a section titled “Looking Ahead,” the March 2018 Letter stated, in relevant part,

“Importantly, I am excited about the innovation underway within the company that will enable us

to meet the dynamic needs and expectations of our customers. Many of these initiatives leverage




                                               41
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 42 of 88 Page ID #:42




our unique data, technology and banking assets, giving us a distinct competitive advantage.”

(Emphasis added.)

       March 30, 2018 Proxy Statement

       131.    On March 30, 2018, the Company filed its Schedule 14A with the SEC (the “2018

Proxy Statement”). Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan,

and Oman solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act,

which contained material misstatements and omissions.

       132.    With respect to the Company’s Code of Ethics, the 2018 Proxy Statement stated

that it applies “to all employees, officers and directors.”

       133.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

       134.    The 2018 Proxy Statement also called for, among other things: (1) the election of

two directors; (2) shareholder approval, on an advisory basis, of the Company’s executive

compensation; and (3) the ratification of the Company’s independent auditors.

       135.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including linking incentive award opportunities that provided “a strong

alignment between the interests of executive officers and long-term stockholders[]” while failing

to disclose that the Company’s share price was artificially inflated as a result of false and

misleading statements alleged herein.




                                                  42
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 43 of 88 Page ID #:43




       136.       The 2018 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach; (2) as

a result of the Company’s increased reliance on advanced technologies to automate various

processes and improve efficiency, First American was subjected to an increased threat of a

cybersecurity breakdown; and (3) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       April 26, 2018 Form 10-Q

       137.       On April 26, 2018, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       138.       The 1Q18 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of March 31, 2018, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                                ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended March 31, 2018, that has materially affected, or is




                                                 43
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 44 of 88 Page ID #:44




       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       139.    The Risk Factors section of the 1Q18 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

       140.    The 1Q18 10-Q touted the Company’s increased automation of various processes

as a method to “increase efficiency, improve quality and decrease risk.” (Emphasis added.)

       July 26, 2018 Form 10-Q

       141.    On July 26, 2018, the Company filed with the SEC its quarterly report on Form 10-

Q for the quarterly period ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by

Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants Gilmore

and Seaton attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       142.    The 2Q18 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of June 30, 2018, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***




                                                44
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 45 of 88 Page ID #:45




       There was no change in the Company’s internal control over financial reporting
       during the quarter ended June 30, 2018, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       143.    The Risk Factors section of the 2Q18 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

       144.    The 2Q18 10-Q touted the Company’s increased automation of various processes

as a method to “increase efficiency, improve quality and decrease risk.” (Emphasis added.)

       October 25, 2018 Form 10-Q

       145.    On October 25, 2018, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       146.    The 3Q18 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of September 30, 2018, the end of the quarterly period covered by this
       Quarterly Report on Form 10-Q, the Company’s disclosure controls and
       procedures, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934,
       as amended, were effective, based on the evaluation of these controls and
       procedures required by Rule 13a-15(b) thereunder.




                                                45
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 46 of 88 Page ID #:46




                                              ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended September 30, 2018, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       147.    The Risk Factors section of the 3Q18 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

       148.    The 3Q18 10-Q touted the Company’s increased automation of various processes

as a method to “increase efficiency, improve quality and decrease risk.” (Emphasis added.)

       2018 First American Website

       149.    In 2018, regarding “Privacy Information,” the Company’s website had stated the

following in relevant part:10

       In order to better serve your needs now and in the future, we may ask you to provide
       us with certain information. We understand that you may be concerned about what
       we will do with such information - particularly any personal or financial
       information. We agree that you have a right to know how we will utilize the
       personal information you provide to us. Therefore, together with our subsidiaries
       we have adopted this Privacy Policy to govern the use and handling of your
       personal information.

                                              ***

       Types of Information
       Depending upon which of our services you are utilizing, the types of nonpublic
       personal information that we may collect include:



10
 http://web.archive.org/web/20181003145825/http://www.firstam.com/privacy-
policy/index.html. Last visited November 11, 2020.



                                               46
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 47 of 88 Page ID #:47




            Information we receive from you on applications, forms and in other
             communications to us, whether in writing, in person, by telephone or any
             other means;
            Information about your transactions with us, our affiliated companies, or
             others; and
            Information we receive from a customer reporting agency.

      Use of Information
      We request information from you for our own legitimate business purposes and not
      for the benefit of any nonaffiliated party. Therefore, we will not release your
      information to nonaffiliated parties except: (1) as necessary for us to provide the
      product or service you have requested of us; or (2) as permitted by law. We may,
      however, store such information indefinitely, including the period after which any
      customer relationship has ceased. Such information may be used for any internal
      purpose, such as quality control efforts or customer analysis. We may also provide
      all of the types of nonpublic personal information listed above to one or more of
      our affiliated companies. Such affiliated companies include financial service
      providers, such as title insurers, property and casualty insurers, and trust and
      investment advisory companies, or companies involved in real estate services, such
      as appraisal companies, home warranty companies and escrow companies.

                                              ***

      Former Customers
      Even if you are no longer our customer, our Privacy Policy will continue to apply
      to you.

      Confidentiality and Security
      We will use our best efforts to ensure that no unauthorized parties have access to
      any of your information. We restrict access to nonpublic personal information
      about you to those individuals and entities who need to know that information to
      provide products or services to you. We will use our best efforts to train and oversee
      our employees and agents to ensure that your information will be handled
      responsibly and in accordance with this Privacy Policy and First American's Fair
      Information Values. We currently maintain physical, electronic, and procedural
      safeguards that comply with federal regulations to guard your nonpublic personal
      information.

      Information Obtained Through Our Web Site
      First American Financial Corporation is sensitive to privacy issues on the
      Internet…

      Fair Information Values
      Fairness We consider consumer expectations about their privacy in all our
      businesses. We only offer products and services that assure a favorable balance
      between consumer benefits and consumer privacy.




                                               47
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 48 of 88 Page ID #:48




       Public Record We believe that an open public record creates significant value for
       society, enhances consumer choice and creates consumer opportunity. We actively
       support an open public record and emphasize its importance and contribution to our
       economy.

       Use We believe we should behave responsibly when we use information about a
       consumer in our business. We will obey the laws governing the collection, use and
       dissemination of data.

       Accuracy We will take reasonable steps to help assure the accuracy of the data we
       collect, use and disseminate. Where possible, we will take reasonable steps to
       correct inaccurate information. When, as with the public record, we cannot correct
       inaccurate information, we will take all reasonable steps to assist consumers in
       identifying the source of the erroneous data so that the consumer can secure the
       required corrections.

       Education We endeavor to educate the users of our products and services, our
       employees and others in our industry about the importance of consumer privacy.
       We will instruct our employees on our fair information values and on the
       responsible collection and use of data. We will encourage others in our industry
       to collect and use information in a responsible manner.

       Security We will maintain appropriate facilities and systems to protect against
       unauthorized access to and corruption of the data we maintain.

(Emphasis added.)

       150.   Also in 2018, the Company’s website had stated the following in relevant part:11

       Post-Closing Document Management
       Let us store your records in our secure facility that is monitored 24-hours a day.
       And, of course, you always have online access to your and your customers’
       documents, any time, day or night.

                                             ***

       Secure Document Storage

       We offer secure, reliable, and affordable records storage solutions for your needs
       of any size to help you manage active mortgage collateral files.




11
  http://web.archive.org/web/20180226110454/https://www.firstam.com/mortgagesolutions/solut
ions/cleanfile-solutions/document-management.html. Last visited November 11, 2020.



                                              48
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 49 of 88 Page ID #:49




                Imaged Documents Reviewed for Deficiencies (capture critical data
                 elements, report missing documents & interfile trailing documents)
                State-of-the-art Document Tracking System
                Online Access for Document Viewing, Shipping Request Fulfillment &
                 Client-specific Inventory Reports
                Secure Facility Monitored 24-hours a day

(Emphasis added.)

        151.     Also in 2018, the Company’s website had stated the following in relevant part:

        Secure access to files which provides our clients with detailed information
        concerning their REO property closing status

(Emphasis added.)

        February 20, 2019 Form 10-K

        152.     On February 20, 2019, the Company filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed

by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, Oman,

and Wyrsch, and contained SOX certifications signed by Defendants Gilmore and Seaton attesting

to the accuracy of the financial statements contained therein, the disclosure of any material changes

to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

        153.     With respect to the Company’s general business plan, the 2018 10-K stated the

following, in relevant part:

        In the current market environment, we are focused on growing our core title
        insurance and settlement services business, strengthening our enterprise through
        data and process advantage…

(Emphasis added.)




                                                 49
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 50 of 88 Page ID #:50




       154.   With respect to First American’s title insurance operations, the 2018 10-K also

touted the Company’s increasing automation of certain underwriting functions as a method to

“enhance efficiency and reduce risk.” (Emphasis added.)

       155.   The Risk Factors section of the 2018 10-K stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

       156.   Regarding the Company’s internal controls, the 2018 10-K stated, in relevant part:

       Management assessed the effectiveness of the Company’s internal control over
       financial reporting as of December 31, 2018. In making this assessment,
       management used the criteria set forth by the Committee of Sponsoring
       Organizations of the Treadway Commission (“COSO”) in Internal Control—
       Integrated Framework (2013). Based on that assessment under the framework in
       Internal Control—Integrated Framework (2013), management determined that,
       as of December 31, 2018, the Company’s internal control over financial reporting
       was effective.

(Emphasis added.)

       March 29, 2019 Letter to Stockholders

       157.   On March 29, 2019, Defendant Gilmore issued a letter to Company stockholders

(the “March 2019 Letter”), in which he again continually represented that the Company had been

developing and enhancing its information and technology systems. Defendant Gilmore’s March

2019 Letter provided “examples of some of the industry-leading moves [the Company] is making

to meet those customer expectations:

       eCLosing—In 2018, we rolled out electronic “eClosing” solutions that lets
       consumers sign many documents online in advance of the final closing, and we are
       actively developing other innovative methods for creating a more complete digital
       closing experience.




                                               50
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 51 of 88 Page ID #:51




                                                ***

       Automated Data Extraction—Through the use of optical character recognition and
       artificial intelligence, we’re significantly reducing manual data entry, which
       increases our efficiency and enables us to
       more rapidly expand our content.

       Blockchain—In November, we announced the launch of a First American-
       developed system using blockchain technology. Designed to increase efficiency
       and reduce risk, we’re pleased that Old Republic Title Insurance Group was the
       first to join us in utilizing the system.

       158.    In a section titled “Looking Ahead,” the 2019 March Letter stated that:

       We'll continue streamlining and automating our processes, while enhancing the
       customer experience. And while our data leadership, technology and industry
       expertise will propel our efforts, it is ultimately our dedicated employees who drive
       these efforts to differentiate us in the marketplace and provide a competitive
       advantage.

       March 29, 2019 Proxy Statement

       159.    On March 29, 2019, the Company filed its Schedule 14A with the SEC (the “2019

Proxy Statement”). Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan,

Oman, and Wyrsch solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions.12

       160.    With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated

that it applies “to all employees, officers and directors.”

       161.    The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and




12
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                  51
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 52 of 88 Page ID #:52




misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

       162.       The 2019 Proxy Statement also called for, among other things: (1) the election of

three directors; (2) shareholder approval, on an advisory basis, of the Company’s executive

compensation; and (3) the ratification of the Company’s independent auditors.

       163.       The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including linking incentive award opportunities that provided “a strong

alignment between the interests of executive officers and long-term stockholders[]” while failing

to disclose that the Company’s share price was artificially inflated as a result of false and

misleading statements alleged herein.

       164.       The 2019 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach; (2) as

a result of the Company’s increased reliance on advanced technologies to automate various

processes and improve efficiency, First American was subjected to an increased threat of a

cybersecurity breakdown; and (3) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       April 25, 2019 Form 10-Q

       165.       On April 25, 2019, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants




                                                 52
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 53 of 88 Page ID #:53




Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       166.    The 1Q19 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of March 31, 2019, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended March 31, 2019, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       167.    The Risk Factors section of the 1Q19 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. (Emphasis added.)

       168.    The 1Q19 10-Q touted the Company’s increased automation of various processes

as a method to “speed the delivery of its products, increase efficiency, improve quality, improve

the customer experience and decrease risk.” Further, with respect to the Company’s increased

automation of various processes, including the tasks required to build and update title plants and




                                                53
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 54 of 88 Page ID #:54




to search and examine title, and other, records, the 1Q19 10-Q stated that “these initiatives are …

designed to decrease risk…” (Emphasis added.)

       2019 First American Website

       169.    In 2019, regarding “Privacy Information,” the Company’s website had stated the

following in relevant part:13

       In order to better serve your needs now and in the future, we may ask you to provide
       us with certain information. We understand that you may be concerned about what
       we will do with such information - particularly any personal or financial
       information. We agree that you have a right to know how we will utilize the
       personal information you provide to us. Therefore, together with our subsidiaries
       we have adopted this Privacy Policy to govern the use and handling of your
       personal information.

                                              ***

       Types of Information
       Depending upon which of our services you are utilizing, the types of nonpublic
       personal information that we may collect include:
            Information we receive from you on applications, forms and in other
              communications to us, whether in writing, in person, by telephone or any
              other means;
            Information about your transactions with us, our affiliated companies, or
              others; and
            Information we receive from a consumer reporting agency.

       Use of Information
       We request information from you for our own legitimate business purposes and not
       for the benefit of any nonaffiliated party. Therefore, we will not release your
       information to nonaffiliated parties except: (1) as necessary for us to provide the
       product or service you have requested of us; or (2) as permitted by law. We may,
       however, store such information indefinitely, including the period after which any
       customer relationship has ceased. Such information may be used for any internal
       purpose, such as quality control efforts or customer analysis. We may also provide
       all of the types of nonpublic personal information listed above to one or more of
       our affiliated companies. Such affiliated companies include financial service
       providers, such as title insurers, property and casualty insurers, and trust and
       investment advisory companies, or companies involved in real estate services, such
       as appraisal companies, home warranty companies and escrow companies.

13
 http://web.archive.org/web/20190525235150/https:/www.firstam.com/privacy-
policy/index.html. Last visited November 11, 2020.



                                                54
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 55 of 88 Page ID #:55




                                              ***

      Former Customers
      Even if you are no longer our customer, our Privacy Policy will continue to apply
      to you.

      Confidentiality and Security
      We will use our best efforts to ensure that no unauthorized parties have access to
      any of your information. We restrict access to nonpublic personal information
      about you to those individuals and entities who need to know that information to
      provide products or services to you. We will use our best efforts to train and oversee
      our employees and agents to ensure that your information will be handled
      responsibly and in accordance with this Privacy Policy and First American's Fair
      Information Values. We currently maintain physical, electronic, and procedural
      safeguards that comply with federal regulations to guard your nonpublic personal
      information.

      Information Obtained Through Our Web Site
      First American Financial Corporation is sensitive to privacy issues on the
      Internet…

      Fair Information Values
      Fairness We consider consumer expectations about their privacy in all our
      businesses. We only offer products and services that assure a favorable balance
      between consumer benefits and consumer privacy.

      Public Record We believe that an open public record creates significant value for
      society, enhances consumer choice and creates consumer opportunity. We actively
      support an open public record and emphasize its importance and contribution to our
      economy.

      Use We believe we should behave responsibly when we use information about a
      consumer in our business. We will obey the laws governing the collection, use and
      dissemination of data.

      Accuracy We will take reasonable steps to help assure the accuracy of the data we
      collect, use and disseminate. Where possible, we will take reasonable steps to
      correct inaccurate information. When, as with the public record, we cannot correct
      inaccurate information, we will take all reasonable steps to assist consumers in
      identifying the source of the erroneous data so that the consumer can secure the
      required corrections.

      Education We endeavor to educate the users of our products and services, our
      employees and others in our industry about the importance of consumer privacy.
      We will instruct our employees on our fair information values and on the




                                               55
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 56 of 88 Page ID #:56




       responsible collection and use of data. We will encourage others in our industry
       to collect and use information in a responsible manner.

       Security We will maintain appropriate facilities and systems to protect against
       unauthorized access to and corruption of the data we maintain.

(Emphasis added.)

       170.      The statements referenced in ¶¶105-130, 137-158, and 165-169 herein were

materially false and misleading and failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, the Individual Defendants failed to

disclose, inter alia: (1) the Privacy Breach; (2) as a result of the Company’s increased reliance on

advanced technologies to automate various processes and improve efficiency, First American was

subjected to an increased threat of a cybersecurity breakdown; and (3) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       The Truth Begins to Emerge as False and Misleading Statements Continue

       May 24, 2019 KrebsOnSecurity Article

       171.      On May 24, 2019, KrebsOnSecurity, a nationally recognized cybersecurity blog,

published the May 2019 Article titled, “First American Financial Corp. Leaked Hundreds of

Millions of Title Insurance Records.” The May 2019 Article reported that First American had

“leaked hundreds of millions of documents related to mortgage deals going back to 2003.” The

May 2019 Article continued to provide details of the Privacy Breach and stated the following, in

relevant part:

       The digitized records — including bank account numbers and statements, mortgage
       and tax records, Social Security numbers, wire transaction receipts, and drivers
       license images — were available without authentication to anyone with a Web
       browser.




                                                 56
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 57 of 88 Page ID #:57




      Earlier this week, KrebsOnSecurity was contacted by a real estate developer in
      Washington state who said he’d had little luck getting a response from the company
      about what he found, which was that a portion of its Web site (firstam.com) was
      leaking tens if not hundreds of millions of records. He said anyone who knew the
      URL for a valid document at the Web site could view other documents just by
      modifying a single digit in the link.

      And this would potentially include anyone who’s ever been sent a document link
      via email by First American.

      KrebsOnSecurity confirmed the real estate developer’s findings, which indicate
      that First American’s Web site exposed approximately 885 million files, the earliest
      dating back more than 16 years. No authentication was required to read the
      documents.

      Many of the exposed files are records of wire transactions with bank account
      numbers and other information from home or property buyers and sellers. Ben
      Shoval, the developer who notified KrebsOnSecurity about the data exposure, said
      that’s because First American is one of the most widely-used companies for real
      estate title insurance and for closing real estate deals — where both parties to the
      sale meet in a room and sign stacks of legal documents.

                                             ***

      Shoval shared a document link he’d been given by First American from a recent
      transaction, which referenced a record number that was nine digits long and dated
      April 2019. Modifying the document number in his link by numbers in either
      direction yielded other peoples’ records before or after the same date and time,
      indicating the document numbers may have been issued sequentially.

      I should emphasize that these documents were merely available from First
      American’s Web site; I do not have any information on whether this fact was known
      to fraudsters previously, nor do I have any information to suggest the documents
      were somehow mass-harvested (although a low-and-slow or distributed indexing
      of this data would not have been difficult for even a novice attacker).

      Nevertheless, the information exposed by First American would be a virtual gold
      mine for phishers and scammers involved in so-called Business Email Compromise
      (BEC) scams, which often impersonate real estate agents, closing agencies, title and
      escrow firms in a bid to trick property buyers into wiring funds to fraudsters.
      According to the FBI, BEC scams are the most costly form of cybercrime today.
      Armed with a single link to a First American document, BEC scammers would have
      an endless supply of very convincing phishing templates to use. A database like
      this also would give fraudsters a constant feed of new information about upcoming
      real estate financial transactions — including the email addresses, names and
      phone numbers of the closing agents and buyers.




                                              57
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 58 of 88 Page ID #:58




(Emphasis added.)

       172.    On this news, the price of the Company’s stock fell $3.46 per share, or over 6.2%,

from $55.26 per share at the close of trading on May 24, 2019, to $51.80 per share at the close of

trading the next trading day, on May 28, 2019.

       July 25, 2019 Form 10-Q

       173.    On July 25, 2019, the Company filed with the SEC its quarterly report on Form 10-

Q for the quarterly period ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by

Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants Gilmore

and Seaton attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       174.    The 2Q19 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of June 30, 2019, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended June 30, 2019, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       175.    The Risk Factors section of the 2Q19 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the




                                                 58
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 59 of 88 Page ID #:59




Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. Instead, the 2Q19 10-Q merely stated that only

“32 consumers” had been affected by the Privacy Breach. (Emphasis added.)

       176.    The 2Q19 10-Q touted the Company’s increased automation of various processes

as a method to “speed the delivery of its products, increase efficiency, improve quality, improve

the customer experience and decrease risk.” Further, with respect to the Company’s increased

automation of various processes, including the tasks required to build and update title plants and

to search and examine title, and other, records, the 2Q19 10-Q stated that “these initiatives are …

designed to decrease risk…” (Emphasis added.)

       October 24, 2019 Form 10-Q

       177.    On October 24, 2019, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       178.    The 3Q19 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of September 30, 2019, the end of the quarterly period covered by this
       Quarterly Report on Form 10-Q, the Company’s disclosure controls and
       procedures, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934,
       as amended, were effective, based on the evaluation of these controls and
       procedures required by Rule 13a-15(b) thereunder.

                                               ***




                                                59
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 60 of 88 Page ID #:60




       There was no change in the Company’s internal control over financial reporting
       during the quarter ended September 30, 2019, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       179.    The Risk Factors section of the 3Q19 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. Instead, the 3Q19 10-Q merely stated that only

“32 consumers” had been affected by the Privacy Breach. (Emphasis added.)

       180.    The 3Q19 10-Q touted the Company’s increased automation of various processes

as a method to “speed the delivery of its products, increase efficiency, improve quality, improve

the customer experience and decrease risk.” Further, with respect to the Company’s increased

automation of various processes, including the tasks required to build and update title plants and

to search and examine title, and other, records, the 3Q19 10-Q stated that “these initiatives are …

designed to decrease risk…” (Emphasis added.)

       February 18, 2020 Form 10-K

       181.    On February 18, 2020, the Company filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2019 (the “2019 10-K”). The 2019 10-K was signed

by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, Oman,

and Wyrsch, and contained SOX certifications signed by Defendants Gilmore and Seaton attesting

to the accuracy of the financial statements contained therein, the disclosure of any material changes




                                                 60
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 61 of 88 Page ID #:61




to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

        182.     With respect to the Company’s general business plan, the 2019 10-K stated the

following, in relevant part:

        In the current market environment, we are focused on growing our core title
        insurance and settlement services business, strengthening our enterprise through
        data and process advantage…

(Emphasis added.)

        183.     With respect to First American’s title insurance operations, the 2019 10-K also

touted the Company’s increasing automation of certain underwriting functions as a method to

“enhance efficiency and reduce risk.”

        184.     Regarding the Company’s internal controls, the 2019 10-K stated, in relevant part:

        Management assessed the effectiveness of the Company’s internal control over
        financial reporting as of December 31, 2019. In making this assessment,
        management used the criteria set forth by the Committee of Sponsoring
        Organizations of the Treadway Commission (“COSO”) in Internal Control—
        Integrated Framework (2013). Based on that assessment under the framework in
        Internal Control—Integrated Framework (2013), management determined that,
        as of December 31, 2019, the Company’s internal control over financial reporting
        was effective.

(Emphasis added.)

        185.     The Risk Factors section of the 2019 10-K stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. Instead, the 2019 10-K merely stated that only

“32 consumers” had been affected by the Privacy Breach. (Emphasis added.)




                                                 61
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 62 of 88 Page ID #:62




        March 31, 2020 Proxy Statement

        186.     On March 31, 2020, the Company filed the 2020 Proxy Statement. Defendants

Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, Oman, and Wyrsch solicited the

2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions. 14

        187.     With respect to the Company’s Code of Ethics, the 2020 Proxy Statement stated

that it applies “to all employees, officers and directors.”

        188.     The 2020 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

        189.     The 2020 Proxy Statement also called for, among other things: (1) the election of

three directors; (2) shareholder approval, on an advisory basis, of the Company’s executive

compensation; (3) shareholder approval of the Company’s 2020 Incentive Compensation Plan to

allow the Company to continue to utilize equity-based awards of up to approximately 4,300,000

shares (the “2020 Incentive Plan Proposal”); and (4) the ratification of the Company’s independent

auditors.

        190.     The Individual Defendants also caused the 2020 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including linking incentive award opportunities that provided “a strong



14
  Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter,
or recklessness with regard to these allegations and related claims.



                                                       62
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 63 of 88 Page ID #:63




alignment between the interests of executive officers and long-term stockholders[]” while failing

to disclose that the Company’s share price was artificially inflated as a result of false and

misleading statements alleged herein.

       191.       The 2020 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach; (2) as

a result of the Company’s increased reliance on advanced technologies to automate various

processes and improve efficiency, First American was subjected to an increased threat of a

cybersecurity breakdown; and (3) the Company failed to maintain internal controls. . As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       192.       The misrepresentations and omissions set forth herein were material to shareholders

in voting on, among other things, the 2020 Incentive Plan Proposal who would not have, among

other things, approved the 2020 Incentive Plan Proposal had they been fully informed about the

Privacy Breach.

       April 29, 2020 Form 10-Q

       193.       On April 29, 2020, the Company filed with the SEC its quarterly report on Form

10-Q for the quarterly period ended March 31, 2020 (the “1Q20 10-Q”). The 1Q20 10-Q was

signed by Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants

Gilmore and Seaton attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.




                                                  63
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 64 of 88 Page ID #:64




       194.    The 1Q20 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of March 31, 2020, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                              ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended March 31, 2020, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       195.    The Risk Factors section of the 1Q20 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. Instead, the 1Q20 10-Q merely stated that only

“32 consumers” had been affected by the Privacy Breach. (Emphasis added.)

       196.    The 1Q20 10-Q touted the Company’s increased automation of various processes

as a method to “speed the delivery of its products, increase efficiency, improve quality, improve

the customer experience and decrease risk.” Further, with respect to the Company’s increased

automation of various processes, including the tasks required to build and update title plants and

to search and examine title, and other, records, the 1Q20 10-Q stated that “these initiatives are …

designed to decrease risk…” (Emphasis added.)




                                                64
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 65 of 88 Page ID #:65




       July 23, 2020 Form 10-Q

       197.    On July 23, 2020, the Company filed with the SEC its quarterly report on Form 10-

Q for the quarterly period ended June 30, 2020 (the “2Q20 10-Q”). The 2Q20 10-Q was signed by

Defendants Gilmore and Seaton and contained SOX certifications signed by Defendants Gilmore

and Seaton attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       198.    The 2Q20 10-Q stated the following regarding the Company’s controls and

procedures:

       The Company’s chief executive officer and chief financial officer have concluded
       that, as of June 30, 2020, the end of the quarterly period covered by this Quarterly
       Report on Form 10-Q, the Company’s disclosure controls and procedures, as
       defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended,
       were effective, based on the evaluation of these controls and procedures required
       by Rule 13a-15(b) thereunder.

                                               ***

       There was no change in the Company’s internal control over financial reporting
       during the quarter ended June 30, 2020, that has materially affected, or is
       reasonably likely to materially affect, the Company’s internal control over
       financial reporting.

(Emphasis added.)

       199.    The Risk Factors section of the 2Q20 10-Q stated that the unauthorized data

disclosures “may” or “could” cause, among other things, business disruption and harm to the

Company’s reputation rather than alerting investors of the fact that First American’s website had

exposed hundreds of millions of documents dated at least as far back as 2003 with Personally

Identifiable Information related to mortgage deals. Instead, the 2Q20 10-Q merely stated that only

“32 consumers” had been affected by the Privacy Breach. (Emphasis added.)




                                                65
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 66 of 88 Page ID #:66




       200.    The 2Q20 10-Q touted the Company’s increased automation of various processes

as a method to “speed the delivery of its products, increase efficiency, improve quality, improve

the customer experience and decrease risk.” Further, with respect to the Company’s increased

automation of various processes, including the tasks required to build and update title plants and

to search and examine title, and other, records, the 2Q20 10-Q stated that “these initiatives are …

designed to decrease risk…” (Emphasis added.)

       2020 First American Website

       201.    In 2020, the Company’s “Privacy Notice,” posted on the Company’s website had

stated the following in relevant part:15

       First American Fair Information Values

       We collect, use, and share your personal information consistent with First
       American's Fair Information Values:

       Fairness We consider your expectations of privacy in all of our business
       operations, and strive to offer our Applications, Websites, and Products in a way
       that ensures a favorable balance between the benefits we offer and your privacy.

       Public Record We believe that an open public record creates significant value for
       society, enhances your choice, and creates opportunity. We actively support an
       open public record and emphasize its importance and contribution to our economy.

       Use We believe we should behave responsibly when we use your personal
       information. We will obey the applicable laws governing the collection, use,
       storage, and sharing of your personal information.

       Accuracy We will take reasonable steps to help assure the accuracy of the personal
       information we collect, use, store, and share from and about you. Where possible,
       we will take reasonable steps to correct inaccurate information. When, as with the
       public record, we cannot correct the inaccurate information, we will take all



15
 https://www.firstam.com/privacy-
policy/index.html#:~:text=We%20do%20not%20sell%20your%20personal%20information%20t
o%20third%20parties,Right%20of%20Non%2DDiscrimination.&text=Accordingly%2C%20Firs
t%20American%20will%20not,your%20rights%20under%20the%20CCPA. Last visited on
November 11, 2020.



                                                66
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 67 of 88 Page ID #:67




       reasonable steps to assist you in identifying the source of the erroneous information
       so that you can secure the required corrections.

       Education We endeavor to educate the users of our Applications, Websites, and
       Products, our employees and others in our industry about the importance of your
       privacy. We will instruct our employees on our Fair Information Values and on the
       responsible collection, use, storage, and sharing of your personal information. We
       will encourage others in our industry to collect, use, store, and share your personal
       information in a responsible manner.

       Security We will maintain commercially reasonable technical, organizational,
       and physical safeguards to protect your personal information.

(Emphasis added.)

       202.    The statements referenced in ¶¶173-185 and 193-201 herein were materially false

and misleading and failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the

full extent of the Privacy Breach; (2) as a result of the Company’s increased reliance on advanced

technologies to automate various processes and improve efficiency, First American was subjected

to an increased threat of a cybersecurity breakdown; and (3) the Company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.

                                    The Truth Fully Emerges

       203.    The full truth emerged on October 22, 2020, when First American filed the 3Q20

10-Q, which revealed that the Company had recently received a Wells Notice from the SEC.

Specifically, the 3Q20 10-Q stated:

       Currently, governmental agencies are examining or investigating certain of the
       Company’s operations. These exams and investigations include two investigations
       initiated in connection with the information security incident that occurred during
       the second quarter of 2019, one being conducted by the Securities and Exchange
       Commission (“SEC”) enforcement staff and the other by the New York Department
       of Financial Services. The SEC enforcement staff is questioning the adequacy of
       disclosures the Company made at the time of the incident and the adequacy of its




                                                 67
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 68 of 88 Page ID #:68




       disclosure controls. In September 2020, the Company received a Wells Notice
       informing the Company that the enforcement staff has made a preliminary
       determination to recommend a filing of an enforcement action by the SEC against
       the Company.

       204.    On this news, the price of the Company’s stock fell $4.83 per share, or over 9.3%,

from $51.58 per share at the close of trading on October 21, 2020, to $46.75 per share at the close

of trading on October 22, 2020.

       205.    Although the full extent of the fallout from the Privacy Breach remains to be seen,

Reuters reported that “penalties could be significant” since the NYSDFS considers each instance

of exposed personal information a separate violation of 23 N.Y.C.R.R. Part 500, with each

violation carrying a maximum $1,000 penalty.

                             DAMAGES TO FIRST AMERICAN

       206.    As a direct and proximate result of the Individual Defendants’ conduct, First

American will lose and expend many millions of dollars.

       207.    Such expenditures include, but are not limited to, costs associated with and/or legal

fees associated with the NYSDFS Enforcement Action, the Consumer Class Actions, and the

Securities Class Action filed against the Company, its CEO and its CFO, and any internal

investigations and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       208.    Such expenditures include, but are not limited to costs associated with the costs of

defending investigations of the Privacy Breach and for fines paid in connection thereto, including

those associated with the SEC’s investigation.

       209.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.




                                                 68
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 69 of 88 Page ID #:69




        210.    As a direct and proximate result of the Individual Defendants’ conduct, First

American has also suffered and will continue to suffer a loss of reputation and goodwill, and a

“liar’s discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                   DERIVATIVE ALLEGATIONS

        211.    Plaintiff brings this action derivatively and for the benefit of First American to

redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of

their fiduciary duties as directors and/or officers of First American, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, violations of the Exchange Act, as well as

the aiding and abetting thereof.

        212.    First American is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

        213.    Plaintiff is, and has been at all relevant times, a shareholder of First American.

Plaintiff will adequately and fairly represent the interests of First American in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        214.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        215.    A pre-suit demand on the Board of First American is futile and, therefore, excused.

At the time of filing of this complaint, the Board consists of the following nine individuals:

Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, Oman, Wyrsch (the




                                                    69
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 70 of 88 Page ID #:70




“Directors”). Plaintiff needs only to allege demand futility as to five of the nine Directors that were

on the Board at the time of the filing of this complaint.

       216.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to make false and misleading statements

and omissions of material fact, while one of them engaged in insider sales based on material non-

public information, all of which renders the Directors unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.

       217.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in causing the Company to make the materially false and misleading

statements alleged herein. The fraudulent scheme was intended to make the Company appear more

profitable and attractive to investors. While investors were duped into believing the fraud

perpetrated by the Individual Defendants, one of the Directors sold Company stock at artificially

inflated prices based on inside information. As a result of the foregoing, the Directors breached

their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand

upon them is futile, and thus excused.

       218.    Demand is also excused as to the Directors because they were fully aware of the

Privacy Breach during the Relevant Period, as evidenced by, among other things, the fact that,

among the Company’s Cyber Defense Team distributed a final report of the EaglePro penetration

test on January 11, 2019. Nonetheless, the Directors caused the Company to disseminate the false

and misleading statements described herein. Thus, the Directors face a substantial likelihood of

liability and demand is futile as to them.




                                                  70
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 71 of 88 Page ID #:71




       219.    Additional reasons that demand on Defendant Gilmore is futile follow. Defendant

Gilmore has served as the Company’s CEO and as a Company director since June 2010. He also

serves as a member of the Executive Committee. He previously served in various managerial roles

with the TFAC beginning in 1993, including CEO of TFAC’s financial services group and TFAC’s

COO. Thus, as the Company admits, he is a non-independent director. The Company provides

Defendant Gilmore with his principal occupation, and he receives handsome compensation,

including $10,367,225 during 2019 for his services. Defendant Gilmore was ultimately responsible

for many of the false and misleading statements and omissions that were made, including those

contained in the Company’s SEC filings referenced herein, many of which he either personally

made or signed SOX certifications for. As the Company’s highest officer and as a trusted Company

director, he conducted little, if any, oversight of the Privacy Breach and the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. His insider sale, which yielded nearly $5.5 million in proceeds,

demonstrates his motive in facilitating and participating in the fraud. Moreover, Defendant

Gilmore is a defendant in the Securities Class Action. For these reasons, Defendant Gilmore

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       220.    Additional reasons that demand on Defendant Kennedy is futile follow. Defendant

Kennedy has served as the Company’s Chairman of the Board and as a Company director since

2010. Previously, he served as the Company’s executive chairman from 2010 until he retired in

February 2012 and as TFAC’s chairman and CEO from 2003 until 2010. He also served as the

TFAC’s President from 1993 until 2004. Defendant Kennedy has received and continues to receive




                                               71
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 72 of 88 Page ID #:72




compensation for his role as a director as described above. As a trusted Company director, he

conducted little, if any, oversight of the Privacy Breach and the scheme to cause the Company

make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Kennedy signed, and thus personally made the false and

misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant

Kennedy breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       221.    Additional reasons that demand on Defendant Doti is futile follow. Defendant Doti

has served as a Company director since 2010. He also serves as the Chair of the Audit Committee

and as a member of the Executive Committee. Defendant Doti has received and continues to

receive compensation for his role as a director as described above. As a trusted Company director,

he conducted little, if any, oversight of the Privacy Breach and the scheme to cause the Company

to make false and misleading statements, consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded his duties to

protect corporate assets. Furthermore, Defendant Doti signed, and thus personally made the false

and misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant

Doti breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       222.    Additional reasons that demand on Defendant Gilyard is futile follow. Defendant

Gilyard has served as a Company director since 2017. He also serves as a member of the

Nominating and Corporate Governance Committee. Defendant Gilyard has received and continues

to receive compensation for his role as a director as described above. As a trusted Company




                                                 72
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 73 of 88 Page ID #:73




director, he conducted little, if any, oversight of the Privacy Breach and the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Furthermore, Defendant Gilyard signed, and thus personally made the

false and misleading statements in the 2017, 2018, and 2019 10-Ks. For these reasons, Defendant

Gilyard breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       223.    Additional reasons that demand on Defendant McCarthy is futile follow. Defendant

McCarthy has served as a Company director since 2015. She also serves as the Chair of the

Nominating and Corporate Governance Committee. Defendant McCarthy has received and

continues to receive compensation for her role as a director as described above. As a trusted

Company director, she conducted little, if any, oversight of the Privacy Breach and the scheme to

cause the Company to make false and misleading statements, consciously disregarded her duties

to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. Furthermore, Defendant McCarthy signed, and

thus personally made the false and misleading statements in the 2016, 2017, 2018, and 2019 10-

Ks. For these reasons, Defendant McCarthy breached her fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon her is futile and,

therefore, excused.

       224.    Additional reasons that demand on Defendant McKee is futile follow. Defendant

McKee has served as a Company director since 2011. He also serves as the Chair of the

Compensation Committee. Defendant McKee has received and continues to receive compensation

for his role as a director as described above. As a trusted Company director, he conducted little, if




                                                 73
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 74 of 88 Page ID #:74




any, oversight of the Privacy Breach and the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant McKee signed, and thus personally made the false and misleading

statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant McKee

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       225.    Additional reasons that demand on Defendant McKernan is futile follow.

Defendant McKernan has served as a Company director since 2011. He also serves as a member

of the Audit Committee and as a member of the Executive Committee. Defendant McKernan has

received and continues to receive compensation for his role as a director as described above. As a

trusted Company director, he conducted little, if any, oversight of the Privacy Breach and the

scheme to cause the Company to make false and misleading statements, consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant McKernan signed, and

thus personally made the false and misleading statements in the 2016, 2017, 2018, and 2019 10-

Ks. For these reasons, Defendant McKernan breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       226.    Additional reasons that demand on Defendant Oman is futile follow. Defendant

Oman has served as a Company director since 2013. He also serves as a member of the Audit

Committee and as a member of the Compensation Committee. Defendant Oman has received and

continues to receive compensation for his role as a director as described above. As a trusted




                                                 74
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 75 of 88 Page ID #:75




Company director, he conducted little, if any, oversight of the Privacy Breach and the scheme to

cause the Company to make false and misleading statements, consciously disregarded his duties

to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Oman signed, and thus

personally made the false and misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For

these reasons, Defendant Oman breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       227.    Additional reasons that demand on Defendant Wyrsch is futile follow. Defendant

Wyrsch has served as a Company director since 2018. She also serves as a member of the

Nominating and Corporate Governance Committee. Defendant Wyrsch has received and continues

to receive compensation for her role as a director as described above. As a trusted Company

director, she conducted little, if any, oversight of the Privacy Breach and the scheme to cause the

Company to make false and misleading statements, consciously disregarded her duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded her duties

to protect corporate assets. Furthermore, Defendant Wyrsch signed, and thus personally made the

false and misleading statements in the 2018 and 2019 10-Ks. For these reasons, Defendant Wyrsch

breached her fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon her is futile and, therefore, excused.

       228.    Additional reasons that demand on the Board is futile follow.

       229.    As described above, one of the Directors directly engaged in insider trading, in

violation of federal law and the Company’s Code of Ethics. Defendant Gilmore received proceeds

of nearly $5.5 million as a result of his insider transaction executed during the Relevant Period,




                                                75
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 76 of 88 Page ID #:76




when the Company’s stock price was artificially inflated due to the false and misleading statements

alleged herein. Therefore, demand in this case is futile as to him, and excused.

       230.    The Directors have extensive, longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendants Gilmore,

Seaton, Kennedy, and Doti, all served in senior positions or as directors to TFAC for many years;

Defendant Gilmore served in senior roles at TFAC from 1993 until 2010, including as the CEO of

its financial services group and as its COO; Defendant Seaton joined TFAC in 2006 and served as

director of investor relations until 2010; Defendant Kennedy served as TFAC’s chairman and CEO

from 2003 until 2010, and also served as TFAC’s president from 1993 to 2004. Defendant

Kennedy also served as a director of TFAC’s. Defendant Doti served as a director of TFAC from

1993 until 2010. Additionally, Defendants Doti and Gilyard both held senior leadership positions

at Chapman University (“Chapman”) during the same time period; Defendant Doti served as

President of Chapman from 1991 until 2016, and Defendant Gilyard served as Dean of the Argyros

School of Business and Economics at Chapman from 2012 until 2017. Defendant Gilyard has

served on the Board of Realty Income Corporation (“Realty”), a real estate investment trust since

July 2018, where Defendant McKee has served as the Chairman since February 2012. Defendants

Gilyard and McKee also serve on Realty’s Nominating and Corporate Governance Committee

together. Defendants Kennedy and McKernan serve on the Board of Automobile Club of Southern

California, where Defendant McKernan served as CEO from 1991 until he retired in 2012. Lastly,

Defendants Gilmore, Kennedy, Doti, McKee, and McKernan have each served together on the

Company’s Board for nearly a decade. These conflicts of interest precluded the Directors from




                                                76
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 77 of 88 Page ID #:77




adequately monitoring the Company’s operations and internal controls and calling into question

the Individual Defendants’ conduct. Thus, demand upon the Directors would be futile.

       231.    Defendants Doti, McKernan, and Oman (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s quality and integrity of the Company’s financial statements, the

Company’s compliance with legal and regulatory requirements, the Company’s financial reporting

process, and the Company’s internal controls over financial reporting. The Audit Committee

Defendants failed to ensure the quality and integrity of the Company’s financial statements, as

they are charged to do under the Audit Committee Charter, allowing the Company to file false and

misleading financial statements with the SEC and to fail to maintain internal controls. Thus, the

Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       232.    In violation of the Code of Ethics, the Directors conducted little, if any, oversight

of the Privacy Breach and the Company’s engagement in the Individual Defendants’ scheme to

issue materially false and misleading statements to the public, and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, violations of

Sections 14(a) of the Exchange Act, and for contribution under Sections 10(b) and 21D of the

Exchange Act. In violation of the Code of Ethics, the Directors failed to comply with laws and

regulations, maintain the accuracy of company records, public reports and communications, and

uphold the responsibilities related thereto. Thus, the Directors face a substantial likelihood of

liability and demand is futile as to them.




                                                77
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 78 of 88 Page ID #:78




       233.    First American has been and will continue to be exposed to significant losses due

to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

First American any part of the damages First American suffered and will continue to suffer thereby.

Thus, any demand upon the Directors would be futile.

       234.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       235.    The acts complained of herein constitute violations of fiduciary duties owed by

First American’s officers and directors, and these acts are incapable of ratification.

       236.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of First American. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain

of the officers of First American, there would be no directors’ and officers’ insurance protection.




                                                 78
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 79 of 88 Page ID #:79




Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

       237.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause First American to sue the Individual Defendants named herein, since, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       238.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                               FIRST CLAIM

                        Against Individual Defendants for Violations of
                        Section 14(a) of the Securities Exchange Act of 1934

       239.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       240.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       241.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the




                                                  79
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 80 of 88 Page ID #:80




circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       242.       Under the direction and watch of the Directors, the 2018, 2019, and 2020 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia: (1) the Privacy Breach; (2) as a

result of the Company’s increased reliance on advanced technologies to automate various

processes and improve efficiency, First American was subjected to an increased threat of a

cybersecurity breakdown; and (3) the Company failed to maintain internal controls. . As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       243.       The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       244.       Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Ethics, due to the Individual Defendants’ failures to abide by them and their engagement in or

tolerance of the Privacy Breach and causing the Company to issue false and misleading statements

and/or omissions of material fact.

       245.       In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained




                                                 80
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 81 of 88 Page ID #:81




in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including but not limited to, election of directors, advisory approval of

executive compensation, ratification of the Company’s independent auditor, and the approval of

the 2020 Incentive Plan Proposal.

       246.    The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan, and Oman which

allowed them to continue breaching their fiduciary duties to First American.

       247.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       248.    Plaintiff on behalf of First American has no adequate remedy at law.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       249.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       250.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of First American’s business and affairs.

       251.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       252.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of First American.




                                                 81
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 82 of 88 Page ID #:82




       253.       In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       254.       In further breach of their fiduciary duties, the Individual Defendants either engaged

in, or allowed the Company to engage in the Privacy Breach.

       255.       In breach of their fiduciary duties owed to First American, the Individual

Defendants willfully or recklessly caused the Company to make false and/or misleading statements

and/or omissions of material fact that failed to disclose, inter alia: (1) the Privacy Breach; (2) as a

result of the Company’s increased reliance on advanced technologies to automate various

processes and improve efficiency, First American was subjected to an increased threat of a

cybersecurity breakdown; and (3) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       256.       The Individual Defendants further failed to correct and/or caused the Company to

fail to correct the false and/or misleading statements and/or omissions of material fact.

       257.       The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of First American’s

securities and disguising insider sales.




                                                   82
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 83 of 88 Page ID #:83




       258.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of First American’s

securities and disguising insider sales.

       259.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       260.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, First American has sustained and continues to sustain significant damages.

As a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       261.    Plaintiff on behalf of First American has no adequate remedy at law.

                                           THIRD CLAIM

                      Against Individual Defendants for Unjust Enrichment

       262.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       263.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, First American.

       264.    The Individual Defendants either benefitted financially from the improper conduct

and their engaging in lucrative insider transactions tied to the false and misleading statements, or



                                                83
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 84 of 88 Page ID #:84




received bonuses, stock options, or similar compensation from First American that was tied to the

performance or artificially inflated valuation of First American, or received compensation that was

unjust in light of the Individual Defendants’ bad faith conduct.

       265.    Plaintiff, as a shareholder and a representative of First American, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits, including

from insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       266.    Plaintiff on behalf of First American has no adequate remedy at law.

                                           FOURTH CLAIM

                     Against Individual Defendants for Abuse of Control

       267.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       268.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence First American, for which they are legally responsible.

       269.    As a direct and proximate result of the Individual Defendants’ abuse of control,

First American has sustained significant damages. As a direct and proximate result of the

Individual Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty,

First American has sustained and continues to sustain significant damages. As a result of the

misconduct alleged herein, the Individual Defendants are liable to the Company.

       270.    Plaintiff on behalf of First American has no adequate remedy at law.




                                                84
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 85 of 88 Page ID #:85




                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       271.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       272.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of First American in a manner consistent with the

operations of a publicly-held corporation.

       273.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, First American has sustained and will

continue to sustain significant damages.

       274.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       275.    Plaintiff on behalf of First American has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       276.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       277.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       278.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.



                                                85
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 86 of 88 Page ID #:86




       279.    Plaintiff on behalf of First American has no adequate remedy at law.

                                         SEVENTH CLAIM

                  Against Defendants Gilmore and Seaton for Contribution
                    Under Sections 10(b) and 21D of the Exchange Act

       280.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       281.    First American, along with Defendants Gilmore and Seaton are named as

defendants in the Securities Class Action, which asserts claims under the federal securities laws

for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

thereunder. If and when the Company is found liable in the Securities Class Action for these

violations of the federal securities laws, the Company’s liability will be in whole or in part due to

Defendants Gilmore and Seaton’s willful and/or reckless violations of their obligations as officers

and/or directors of First American.

       282.    Defendants Gilmore and Seaton, because of their positions of control and authority

as officers and/or directors of First American, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of First American, including the wrongful

acts complained of herein and in the Securities Class Action.

       283.    Accordingly, Defendants Gilmore and Seaton are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

       284.    As such, First American is entitled to receive all appropriate contribution or

indemnification from Defendants Gilmore and Seaton.




                                                 86
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 87 of 88 Page ID #:87




                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)      Declaring that Plaintiff may maintain this action on behalf of First

American, and that Plaintiff is an adequate representative of the Company;

               (b)      Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to First American;

               (c)      Determining and awarding to First American the damages sustained by it as

a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)      Directing First American and the Individual Defendants to take all

necessary actions to reform and improve its corporate governance and internal procedures to

comply with applicable laws and to protect First American and its shareholders from a repeat of

the damaging events described herein, including, but not limited to, putting forward for

shareholder vote the following resolutions for amendments to the Company’s Bylaws or

Certificate of Incorporation and the following actions as may be necessary to ensure proper

corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of First American to nominate at least

            five candidates for election to the board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.



                                                 87
Case 2:21-cv-00525-DSF-E Document 1 Filed 11/25/20 Page 88 of 88 Page ID #:88




                (e)   Awarding First American restitution from the Individual Defendants, and

each of them;

                (f)   Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)   Granting such other and further relief as the Court may deem just and

proper.

Dated: November 25, 2020                     Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Brian E. Farnan______________
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             Email: bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com


 Of Counsel:

 THE BROWN LAW FIRM, P.C.
 Timothy Brown
 240 Townsend Square
 Oyster Bay, NY 11771
 Telephone: (516) 922-5427
 Facsimile: (516) 344-6204
 Email: tbrown@thebrownlawfirm.net




                                               88
